Asset Purchase Agreement



 

by and among



 

CIT Group Inc.


and



 

MILPI Holdings, LLC,
Rail Investors I LLC,
Rail Investors II LLC,
Transportation Equipment-PLM, LLC,
PLM Investment Management, Inc.,
PLM Transportation Equipment Corporation
PLM Equipment Growth Fund V,
PLM Equipment Growth Fund VI,
PLM Equipment Growth & Income Fund VII,
Professional Lease Management Income Fund I, LLC,
PLM Equipment Growth Fund Canada Limited,
PLM Investment Fund LLC,
PLM Rail Partners, LLC,
PLM Rail V, LLC, and
Acquisub, LLC



 

 

 

Dated as of August 4, 2005

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS

1

ARTICLE II PURCHASED ASSETS; PURCHASE PRICE; CLOSING

13

2.1

Purchased Assets; Assumed Liabilities

13

2.2

Purchase Price

14

2.3

Purchase Price Adjustment

14

2.4

Removal of Owned Cars; Insurance Payments

15

2.5

The Closing

16

2.6

Taxes

16

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS

17

3.1

Organization and Good Standing

17

3.2

Corporate Authority

17

3.3

No Conflicts

17

3.4

Consents

18

3.5

No Violations of Law

18

3.6

Taxes

18

3.7

Litigation and Liabilities

20

3.8

Conduct of Business

20

3.9

Brokers’ or Finders’ Fees, etc.

20

3.1

Purchased Assets

20

3.11

Document Files

23

3.12

Data Tape

23

3.13

Conduct of Business

24

3.14

Employee Benefit Plans

24

3.15

Information

24

3.16

Calgary Lease

24

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER

25

4.1

Organization and Good Standing

25

4.2

Corporate Authority

25

4.3

No Conflicts

25

4.4

Consents

25

4.5

Brokers’ or Finders’ Fees, etc.

26

ARTICLE V CONDUCT AND TRANSACTIONS PRIOR TO CLOSING; COVENANTS

26

5.1

Access

26

5.2

Hart-Scott-Rodino Filings

26

5.3

No Changes

26

5.4

Conduct of Business

27

5.5

Negative Covenants

27

5.6

Pending or Threatened Litigation

28

5.7

Tax Matters

28

5.8

Insurance; Risk of Loss

28

5.9

Further Assurances

29

5.1

Payment of Broker’s or Finder’s Fees

29

5.11

Transition Services Agreement

30

5.12

Reasonable Best Efforts

30

5.13

Employees

30

5.14

Replacement Credit Support Arrangements

31

5.15

Document Files

31

5.16

Post-Closing Access

31

5.17

Remittance Notices

31

5.18

Mileage Equalization

32

5.19

Maintenance Expenses

32

5.2

IP-20 Rail Cars

33

5.21

Payments by Sellers

33

5.22

Customer Information

33

5.23

Calgary Lease

33

5.24

Earned Mileage

34

ARTICLE VI CONDITIONS TO CLOSING; ABANDONMENT OF THE TRANSACTION

34

6.1

Conditions to Purchaser’s Obligations to Close

34

6.2

Conditions to Sellers’ Obligations to Close

36

ARTICLE VII TERMINATION

37

7.1

Termination

37

7.2

Procedure and Effect of Termination

37

7.3

Termination Fee

38

ARTICLE VIII NO COMPETITION; PUBLIC ANNOUNCEMENTS; NO SOLICITATION

38

8.1

No Competition

38

8.2

Public Announcements

38

8.3

No Solicitation

39

ARTICLE IX INDEMNIFICATION AND RELATED MATTERS

39

9.1

Indemnification by Sellers

39

9.2

Additional Indemnification by Sellers

40

9.3

Indemnification by Purchaser

40

9.4

Additional Indemnification by Purchaser

40

9.5

Sole and Exclusive Remedy; Limitations

41

9.6

Indemnification Procedure

42

9.7

Survival of Representations and Warranties

43

9.8

Tax Treatment

43

ARTICLE X MISCELLANEOUS

43

10.1

Amendments

43

10.2

Integrated Contract

43

10.3

Governing Law

44

10.4

Notices

44

10.5

No Assignment

45

10.6

Headings

45

10.7

Counterparts

45

10.8

Severability

45

10.9

Binding Effect

46

10.1

Waiver of Jury Trial

46

10.11

No Third Party Beneficiary

46

10.12

Expenses

46

10.13

Currency

46



 

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement, dated as of August 4, 2005 (the "Agreement"), is
entered into by and among CIT Group Inc., a Delaware corporation ("Purchaser"),
and MILPI Holdings, LLC, a Delaware limited liability company ("MILPI"), Rail
Investors I LLC, a Delaware limited liability company ("Rail I"), Rail Investors
II LLC, a Delaware limited liability company ("Rail II"), Transportation
Equipment-PLM, LLC, a Delaware limited liability company ("TE-PLM"), PLM
Investment Management, Inc., a California corporation ("PLM Investment
Management"), PLM Transportation Equipment Corporation, a California corporation
("PLM Transportation"), PLM Equipment Growth Fund V, a California limited
partnership ("Fund V"), PLM Equipment Growth Fund VI, a California limited
partnership ("Fund VI"), PLM Equipment Growth & Income Fund VII, a California
limited partnership ("Fund VII"), Professional Lease Management Income Fund I,
LLC, a Delaware limited liability company ("Fund I"), PLM Equipment Growth Fund
Canada Limited, a company incorporated in Alberta, Canada ("EGF Canada"), PLM
Investment Fund LLC, a Delaware limited liability company ("Investment Fund"),
PLM Rail Partners, LLC, a Delaware limited liability company ("Rail Partners"),
PLM Rail V, LLC, a Delaware limited liability company ("Rail V") and Acquisub,
LLC, a Delaware limited liability company ("Acquisub" and, collectively with
MILPI, Rail I, Rail II, TE-PLM, PLM Investment Management, PLM Transportation,
Fund V, Fund VI, Fund VII, Fund I, EGF Canada, Investment Fund, Rail Partners
and Rail V, the "Sellers").

WHEREAS, Sellers own a portfolio of railcar assets and provide related services
under the trade name PLM Rail (the "Business"); and

WHEREAS, Purchaser desires to purchase and acquire, and Sellers desire to sell
and convey to Purchaser, certain assets relating to the Business, and Purchaser
is willing to assume, and Sellers desire to assign and delegate to Purchaser,
certain liabilities associated therewith, all in the manner and subject to the
terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound, Purchaser and Sellers do hereby agree
as follows:


DEFINITIONS



Capitalized terms used in this Agreement shall have the following meanings:

"AAR" shall mean the Association of American Railroads.

"Acquisition Proposal" shall have the meaning given to such term in Section
8.3(b).

"Acquisition Transaction" shall have the meaning given to such term in Section
8.3(a).

"Acquisub" shall have the meaning given to such term in the preamble to this
Agreement.

"Advance Payment" shall mean, in respect of any LILO Sublease Contract, Owned
Car Lease Contract or other Assigned Contract, the portion of any rent,
unapplied cash or other amount paid to or for the account of any Seller prior to
the Closing Date that is allocable to any period commencing on or after the
Closing Date (any such allocation to be done ratably between the period prior to
the Closing Date and the period commencing on or after the Closing Date based on
the number of days covered by such rent, unapplied cash or other amount).

"Affiliate" shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with such Person. For purposes of this
definition, "control" (including, with correlative meaning, the terms
"controlled by" and "under common control with") means the possession, directly
or indirectly, of the power to direct or cause the direction of management and
policies of such Person through ownership of voting securities, by contract or
otherwise.

"Agreement" shall mean this Asset Purchase Agreement, including the exhibits and
schedules attached hereto and made a part hereof, as the same may be
supplemented or amended from time to time in accordance with the provisions
hereof.

"ARI Agreement" shall mean that certain Fleet Services Agreement, dated April
26, 2005, but effective September 1, 2003, by and between American Railcar
Industries, Inc. and PLM Transportation, as amended, modified or supplemented by
that certain Rider No. 1-1, dated April 26, 2005, but effective September 1,
2003, and that certain Rider No. 2-1, dated April 26, 2005, but effective
September 1, 2003.

"Assigned Contracts" shall mean, collectively, the LILO Contracts, the LILO
Sublease Contracts, the Management Contracts, the Owned Car Lease Contracts, the
Rail Car Purchase Orders, the ARI Agreement and the economic interests of the
master lessor and the master lessee under each Master Lease.

"Assumed Liabilities" shall mean all liabilities and obligations of Sellers and
their Affiliates with respect to, arising out of or relating to: (i) the
ownership, possession or use of the Purchased Assets to the extent arising on or
after the Closing Date; (ii) the ownership, possession or use of the Owned Cars,
the LILO Cars and the Managed Cars to the extent arising on or after the Closing
Date; (iii) the ownership, possession or use of the LILO Contracts to the extent
arising on or after the Closing Date, including without limitation any lease or
rent payments required to be made under the LILO Contracts to the extent not due
and payable prior to the Closing Date regardless of the date of any invoice with
respect to such payments; (iv) the ownership, possession or use of the LILO
Sublease Contracts to the extent arising on or after the Closing Date; (v) the
ownership, possession or use of the Owned Car Lease Contracts to the extent
arising on or after the Closing Date; (vi) the ownership, possession or use of
the Rail Car Purchase Orders, and any Rail Cars covered thereby, to the extent
arising on or after the Closing Date; (vii) the ownership, possession or use of
the ARI Agreement to the extent arising on or after the Closing Date; (viii) the
ownership, possession or use of the Management Contracts to the extent arising
on or after the Closing Date; (ix) accounts payable related to the LILO
Contracts, the Owned Car Lease Contracts and the Management Contracts to the
extent arising on or after the Closing Date; (x) any obligations as a lessor or
sublessor to any Obligor under any LILO Sublease Contracts or Owned Car Lease
Contracts to the extent arising on or after the Closing Date; (xi) the
ownership, possession or use of the Rail Marks and Computer Software used in
connection with the Purchased Assets or the Business, and any copyrights
relating to the foregoing, to the extent arising on or after the Closing Date;
(xii) Maintenance Expenses with respect to any maintenance, improvement,
alteration or running repair completed after the Closing Date regardless of the
start date of any such maintenance or running repair ; provided that, in the
case of any such maintenance, improvement, alteration or running repair for any
Owned Car that was authorized by Sellers prior to the Closing Date and as to
which Maintenance Expenses are reasonably expected to exceed $2,000.00 in the
aggregate, such Maintenance Expenses are identified on Schedule 5.19 hereto or
any update to such schedule delivered to Purchaser at or prior to the Closing
pursuant to Section 5.19; (xiii) Freight Charges to the extent the waybill with
respect to such Freight Charges is dated on or after the Closing Date; (xiv)
Mileage Equalization for periods subsequent to December 31, 2004; (xv) the
Calgary Lease to the extent arising on or after the date of assignment thereof
to Purchaser or any of its Affiliates in accordance with Section 5.23 hereof;
and (xvi) the ownership, possession or use of the Master Leases to the extent
arising on or after the Closing Date. Assumed Liabilities shall not include any
other liabilities or obligations of Sellers or their Affiliates, including,
without limitation, Excluded Liabilities.

"Assumed Value" shall mean, with respect to any Owned Car that is not purchased
by Purchaser at the Closing in accordance with Section 2.4(a) hereof, the cash
replacement value thereof determined in accordance with AAR Rule 107.

"Authorization" shall mean any consent, license, permit, grant, authorization or
approval of any Governmental Entity that is used in or necessary to the
ownership, use, lease or operation of any of the Purchased Assets, or the sale,
assignment or transfer of the Purchased Assets as provided in this Agreement.

"Bankruptcy Exception" shall mean, in respect of any agreement, contract or
commitment, any limitation thereon imposed by any bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar law affecting
creditors’ rights and remedies generally and, with respect to the enforceability
of any agreement, contract or commitment, by general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

"Books and Records" means the books and records of Sellers to the extent
specifically relating to any or all of the Purchased Assets and the Assumed
Liabilities.

"Business" shall have the meaning given to such term in the first recital to
this Agreement.

"Business Day" shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City, New York are authorized or required by
law to close.

"Calgary Lease" shall have the meaning given to such term in Section 5.23
hereof.

"Casualty Occurrence" shall have the meaning given to such term in Section
2.4(c) hereof.

"Casualty Proceeds" shall have the meaning given to such term in Section 2.4(a)
hereof.

"Closing" shall mean the consummation of the transactions contemplated hereby
pursuant to the terms of this Agreement.

"Closing Date" shall mean the date on which the Closing shall occur.

"Closing Date Data Tape" shall mean the Data Tape as of the close of business on
the Business Day immediately preceding the Closing Date.

"Code" shall mean the Internal Revenue Code of 1986, as amended, and any
successor law.

"Computer Software" shall mean all computer software (including object code and
source code and documentation related thereto) and related Know-How owned by or
licensed to any of the Sellers and used in connection with the Business.

"Competitive Business" shall have the meaning given to such term in Section 8.1
hereof.

"Conveyance Taxes" shall mean Sales Taxes and all use, value added, transfer,
stamp, stock transfer, real property transfer or gains and similar Taxes.

"Cypress Management Contract" shall mean any Management Contract to which
Cypress Canada Management, Inc., Cypress Canada Management IV, Inc., Cypress
Tankcar Leasing II, LLC, Cypress Tankcar III, LLC, or Cypress Tankcar Leasing
IV, LLC is a party, in each case as indicated on Schedule 1.7 hereto.

"Cypress Monthly Payment" shall mean the aggregate amount of all management
fees, expense reimbursements and other amounts that are payable to Sellers or
their Affiliates under any Cypress Management Contract for the month in which
the Closing shall occur.

"Damages" shall mean any and all losses, claims, damages, liabilities,
obligations, judgments, Taxes, equitable relief granted, settlements, awards
(including back pay awards), demands, offsets, defenses, counterclaims, actions
or proceedings, reasonable out-of-pocket costs, reasonable expenses and
reasonable legal or attorneys’ fees (including any such reasonable costs,
reasonable expenses and reasonable legal or attorneys’ fees incurred in
enforcing any right of indemnification against any Indemnitor or with respect to
any appeal), interest and penalties, if any.

"Data Tape" shall mean, as of any date, an electronic data storage disk prepared
by Sellers from their management information systems setting forth, as of such
date, information of the type set forth or described on Schedule 3.12 hereto
with respect to the Purchased Assets.

"Document Files" shall have the meaning given to such term in Section 3.11
hereof.

"Domain Name" shall mean the domain name "plm.com".

"EGF Canada" shall have the meaning given to such term in the preamble to this
Agreement.

"Employee Benefit Plan" shall have the meaning given to such term in Section
3.14 hereof.

"Encumbrance" shall mean any title defect, conflicting or adverse claim of
ownership, mortgage, hypothecation, security interest, lien, Uniform Commercial
Code financing statement or similar filing (whether or not otherwise
constituting a security interest or any other encumbrance), pledge, claim, right
of first refusal, option, charge, covenant, reservation, lease, order, decree,
judgment, stipulation, settlement, attachment, restriction, objection or any
other encumbrance of any nature whatsoever, whether or not perfected.

"Environmental Costs and Liabilities" shall mean, with respect to any Person,
all liabilities, obligations, responsibilities, Remedial Action, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including, but not limited to, all reasonable fees, disbursements and
expenses of counsel, experts and consultants and costs of investigation), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, or criminal or civil statute, including any thereof arising
under any Environmental Law, Environmental Permit, or order or agreement with
any Governmental Entity or other Person, which relate to any environmental,
health or safety condition or a Release or threatened Release.

"Environmental Law" means any applicable federal, state, provincial, local, or
foreign law (including common law), statute, code, ordinance, rule, regulation
or other legal requirement relating to the environment, natural resources, or
public or employee health and safety.

"Environmental Permit" shall mean, with respect to Sellers, all Authorizations
required by Environmental Law to use the Purchased Assets.

"ERISA" shall have the meaning given to such term in Section 3.14 hereof.

"Excluded Assets" shall mean all assets of the Sellers and their subsidiaries
and Affiliates except for the Purchased Assets. Excluded Assets shall include,
without limitation: (i) all cash and cash equivalents held by Sellers or their
Affiliates or otherwise for the account of Sellers or their Affiliates (other
than security deposits held by Sellers or any of their Affiliates pursuant to
any LILO Sublease Contract, Management Contract, Owned Car Lease Contract or
Rail Car Purchase Order or the ARI Agreement); (ii) all accounts receivable of
Sellers or their Affiliates (other than accounts receivable in respect of
amounts payable under the Assigned Contracts to the extent allocable to periods
commencing on and after the Closing Date); (iii) all Intellectual Property
(other than (A) the Rail Marks, (B) Computer Software and Know-How used in
connection with the Purchased Assets or the Business, and (C) any copyrights
relating to the foregoing); (iv) all MILPI Guarantee Obligations; (v) any and
all amounts collectible or receivable from any Obligor under any Owned Car Lease
Contract or LILO Sublease Contract with respect to Mileage Equalization Charges
that are Excluded Liabilities; and (vi) the assets listed on Schedule 2.1(b)
hereto.

"Excluded Liabilities" shall mean any liability or obligation (whether known or
unknown, contingent or absolute, or arising before, on or after the Closing
Date) of Sellers and their Affiliates other than the Assumed Liabilities.
Excluded Liabilities shall include, without limitation: (i) any Environmental
Costs and Liabilities to the extent arising from, related to or otherwise
attributable to (A) the operation by Sellers or any of their Affiliates, or any
other Person, of any Purchased Assets or any real property owned, operated or
leased by Sellers or any of their Affiliates prior to the Closing Date,
including, without limitation, noncompliance with or liability under
Environmental Law and Remedial Action obligations, (B) any Excluded Asset or
(C) the operations of Sellers or any of their Affiliates after the Closing Date;
(ii) any liability or obligation of Sellers or any Affiliate thereof under this
Agreement; (iii) any liability or obligation of Sellers or any Affiliate thereof
under any agreements, contracts, commitments or guaranties in respect of any
indebtedness for borrowed money; (iv) any liability or obligation with respect
to any current or former employee of Sellers or related to any Employee Benefit
Plans of Sellers; (v) (A) any liability or obligation of Sellers or any
Affiliate thereof to the extent relating to Taxes imposed on or measured by
reference to gross or net income or receipts, and franchise, net worth, capital
or other doing business Taxes, (B) any liability or obligation of Sellers or any
Affiliate thereof to the extent relating to any Taxes imposed on or with respect
to Sellers or any such Affiliate other than with respect to the Purchased Assets
or the Assumed Liabilities, (C) any liability or obligation for Taxes with
respect to the Business, the Purchased Assets or the Assumed Liabilities for all
taxable periods, or portions thereof, ending on or prior to the Closing Date and
(D) any liability or obligation of Sellers for Taxes allocable to Sellers
pursuant to Section 2.6 hereof; (vi) any contractual liabilities or obligations
of Sellers other than contractual liabilities or obligations arising under the
terms of the Assigned Contracts; (vii) any liabilities or obligations arising by
reason of a breach, default or other act or omission by Sellers prior to the
Closing Date; (viii) any tort or other similar liabilities with respect to,
arising out of or relating to any act or omission prior to the Closing Date;
(ix) any liability of Sellers to the extent arising from, related to or
otherwise attributable to any Excluded Asset; (x) Maintenance Expenses with
respect to any maintenance, improvement, alteration or running repair completed
on or prior to the Closing Date or otherwise not constituting Assumed
Liabilities in accordance with clause (xii) of the definition thereof; (xi)
Freight Charges to the extent the waybill with respect to such Freight Charges
is dated prior to the Closing Date; (xii) Mileage Equalization Charges to the
extent assessed for any period prior to January 1, 2005; and (xiii) any
liability or obligation of Sellers under any Managed Car Lease Contracts.

"Freight Charges" shall mean fees and expenses of any type or character payable
in connection with the transportation or delivery of Rail Cars.

"Fund I" shall have the meaning given to such term in the preamble to this
Agreement.

"Fund V" shall have the meaning given to such term in the preamble to this
Agreement.

"Fund VI" shall have the meaning given to such term in the preamble to this
Agreement.

"Fund VII" shall have the meaning given to such term in the preamble to this
Agreement.

"GAAP" shall mean generally accepted accounting principles as in effect from
time to time in the United States consistently applied.

"Governmental Entity" shall mean a federal, state, provincial, local, county or
municipal government, governmental, quasi-governmental, regulatory or
administrative agency, department, commission, board, bureau, court or other
authority or instrumentality, domestic or foreign.

"Hazardous Material" shall mean any material, substance or waste that is
classified, regulated or otherwise characterized under any Environmental Law as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including any petroleum or petroleum-derived
substance or waste, asbestos and polychlorinated biphenyls.

"HSR Act" shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

"Indemnification Event" shall mean any event, action, proceeding or claim for
which a Person is entitled to indemnification under this Agreement.

"Indemnitor" shall mean the indemnifying person in the case of any obligation to
indemnify pursuant to the terms of this Agreement.

"Intellectual Property" shall mean, collectively, all United States and foreign
registered, unregistered and pending (i) PLM Marks, (ii) Computer Software,
(iii) copyrights (including, without limitation, those in Computer Software and
Know-How, and all registrations and applications therefor), (iv) Know-How and
(v) the Domain Name, in each case which are used by Sellers or their Affiliates
in connection with or related to the Business.

"Investment Fund" shall have the meaning given to such term in the preamble to
this Agreement.

"IP-20 Rail Cars" shall have the meaning given to such term in Section 5.20
hereof.

"IP-20 Sale Agreement" shall have the meaning given to such term in Section 5.20
hereof.

"IRS" shall mean the United States Internal Revenue Service.

"Know-How" shall mean the trade secrets, know-how, data and other confidential
and proprietary technical, business and other information primarily used by
Sellers in connection with or relating to the Business.

"LILO Cars" shall mean the Rail Cars leased or rented by any Seller pursuant to
a LILO Contract that are described and listed on Schedule 1.1 hereto.

"LILO Contract" shall mean any lease agreement or rental agreement and any
master lease or master rental agreement with respect to LILO Cars (together will
all schedules, supplements, and addenda relative to any of the foregoing) that
evidences the payment obligations of any Seller to the owner or lessor of the
LILO Cars, in each case as specifically set forth on Schedule 1.2 hereto.

"LILO Sublease Contract" shall mean any lease agreement or rental agreement and
any master lease or master rental agreement with respect to LILO Cars (together
will all schedules, supplements, and addenda relative to any of the foregoing)
that evidences the payment obligations of an Obligor to any Seller as the lessor
or sublessor of the LILO Cars, in each case as specifically set forth on
Schedule 1.3 hereto.

"Maintenance Expenses" shall mean fees and expenses of any type or character
payable for maintenance, improvements, alterations and running repairs with
respect to any Owned Car.

"Maintenance Reserves" shall mean, in respect of any LILO Contract, any security
deposit or other payment made by Sellers or any of their Affiliates as
collateral or security, or any cash deposits or cash reserves paid by Sellers or
any of their Affiliates for repair and maintenance of the LILO Cars, in each
case to the extent existing immediately prior to the Closing Date in respect of
such LILO Contract and listed on Schedule 1.4 hereto.

"Managed Car Lease Contract" shall mean any lease agreement or rental agreement
and any master lease or master rental agreement with respect to Managed Cars
(together with all schedules, supplements, and addenda relative to any of the
foregoing) that evidences the payment obligation of a lessee to any party to a
Management Contract as the owner or lessor of the Managed Cars and that was
entered into by any Seller as agent or otherwise on behalf of such owner or
lessor, in each case as described on Schedule 1.5 hereto.

"Managed Cars" shall mean the Rail Cars leased, rented or managed by any Seller
or any of their respective Affiliates, or for which any Seller or any of their
respective Affiliates acts as agent, pursuant to a Management Contract that are
described and listed on Schedule 1.6 hereto.

"Management Contract" shall mean any management contract or other agreement
pursuant to which any Seller provides leasing and asset management services to
the owners and users of Rail Cars in return for a management or similar fee, in
each case as specifically set forth on Schedule 1.7 hereto.

"Master Lease" shall have the meaning given to such term in Section 3.10(h)
hereof.

"Material Adverse Effect" shall mean any state of facts, events, changes or
effects that is materially adverse to or materially impairs (i) the ownership,
collection, enforcement, value or administration of the Purchased Assets taken
as a whole, other than (A) changes in economic or business conditions generally
applicable to the United States and global economies, (B) changes in laws and
regulations impacting the rail industry generally, or (C) changes or effects
resulting from the execution or announcement of this Agreement; or (ii) the
ability of any party hereto to perform its obligations under this Agreement.

"Mileage Equalization Charges" shall mean fees and charges of any type and
character that are assessed by a railroad for the transportation or movement of
any empty Rail Car along any privately owned railway.

"MILPI" shall have the meaning given to such term in the preamble to this
Agreement.

"MILPI Guarantee Obligations" shall mean all guarantee obligations of MILPI and
its Affiliates as guarantor(s) under or pursuant to a Management Contract.

"Multiemployer Plan" shall have the meaning given to such term in Section 3.14
hereof.

"New Cars" shall have the meaning given to such term in Section 2.1(a) hereof.

"Obligor" shall mean any Person that is an obligor or lessee under any LILO
Sublease Contract or Owned Car Lease Contract.

"Owned Cars" shall mean the Rail Cars owned by Sellers that are described and
listed on Schedule 1.8 hereto and any New Cars delivered to Sellers on or prior
to the Closing Date pursuant to any Rail Car Purchase Order.

"Owned Car Lease Contract" shall mean any lease agreement or rental agreement
and any master lease or master rental agreement with respect to Owned Cars
(together will all schedules, supplements, and addenda relative to any of the
foregoing) that evidences the payment obligations of an Obligor to any of
Sellers or their Affiliates as the owner or lessor of the Owned Cars, in each
case as specifically set forth on Schedule 1.9 hereto.

"Partial Casualty Occurrence" shall have the meaning given to such term in
Section 2.4(c) hereof.

"Permitted Encumbrance" shall mean (i) any Encumbrance for Taxes not yet due and
payable or that are being contested in good faith and for which adequate
reserves have been provided in the Books and Records in accordance with GAAP,
(ii) any Encumbrance resulting from the interest of an Obligor as lessee under
any Owned Car Lease Contract, or (iii) any Encumbrance that is specifically
permitted in accordance with the terms of any Assigned Contract other than
Encumbrances securing (A) indebtedness for borrowed money or other credit
accommodations or (B) the performance of any obligation other than an obligation
arising under such Assigned Contract.

"Person" shall mean any individual, partnership, corporation, trust, limited
liability company, joint venture, unincorporated organization, government or
department or agency thereof and any other entity.

"PLM Investment Management" shall have the meaning given to such term in the
preamble to this Agreement.

"PLM Marks" shall mean the name "PLM" and any other trade names, trademarks,
service marks, trade dress, logos, symbols, slogans and other source identifiers
set forth on Schedule 1.10 hereto, together with the goodwill symbolized
thereby.

"PLM Railcar" shall have the meaning given to such term in Section 5.23 hereof.

"PLM Transportation" shall have the meaning given to such term in the preamble
to this Agreement.

"Potential Acquirer" shall have the meaning given to such term in Section
8.3(b).

"Proceedings" shall mean any civil, criminal or administrative actions, suits,
claims, hearings, investigations or proceedings pending (including, but not
limited to, any counterclaim).

"Property" shall mean all property and assets of whatever nature, including, but
not limited, to personal property, whether tangible or intangible, and whether
leased or owned, and claims, rights and chooses in action.

"Purchase Price" shall mean the amount to be paid by Purchaser to Sellers in
accordance with Section 2.2(a) hereof.

"Purchased Assets" shall mean, subject to any changes or adjustments expressly
permitted by this Agreement:

all Owned Cars;





all LILO Contracts;





all LILO Sublease Contracts;





all Owned Car Lease Contracts;





all Rail Car Purchase Orders and any Rail Cars covered thereby;





all Management Contracts and the interests of Sellers (if any) as agent for the
owner of any Managed Cars under any Managed Car Lease Contracts;





the ARI Agreement;





all Rail Marks and, to the extent transferable, all Computer Software and
Know-How used in connection with the Business, and any copyrights related to the
foregoing;





the Document Files;





copies of all Books and Records;





all Advance Payments;





to the extent transferable, all rights under manufacturers’ and vendors’
warranties and similar rights to the extent relating to any Purchased Asset and
all similar rights against third parties to the extent relating to any Purchased
Asset;





all of Sellers’ rights under or in respect of the Assigned Contracts;





all Casualty Proceeds payable with respect to any Purchased Asset;





all payments and rights to payment under or in respect of any Purchased Asset,
and all security therefor, guaranties thereof, and proceeds therefrom, to the
extent allocable to periods commencing on and after the Closing Date;





to the extent in existence as of the Closing Date, all of Sellers’ rights under
or in respect of the IP-20 Sale Agreement;





the economic interests of the master lessor and the master lessee under each
Master Lease; and





all goodwill associated with the Business.



"Purchaser" shall have the meaning given to such term in the preamble to this
Agreement.

"Purchaser Indemnified Parties" shall have the meaning given to such term in
Section 9.1 hereof.

"Purchaser Related Documents" shall have the meaning given to such term in
Section 9.3 hereof.

"Rail I" shall have the meaning given to such term in the preamble to this
Agreement.

"Rail II" shall have the meaning given to such term in the preamble to this
Agreement.

"Rail V" shall have the meaning given to such term in the preamble to this
Agreement.

"Rail Car Purchase Orders" shall mean the purchase orders, vendor invoices,
letter agreements, or installment or conditional sales agreements, letters,
memoranda or other writings, together with all schedules, supplements and
addenda relative to any of the foregoing (including any assignment, assumption,
renewal or novation, or delivery and acceptance certificates), relating to the
purchase of new Rail Cars by any Seller, in each case as specifically set forth
on Schedule 1.11 hereto.

"Rail Cars" shall mean any railroad cars, including without limitation general
service tank cars, pressure tank cars and specialized freight cars, and all
ancillary components and equipment for such railroad cars.

"Rail Marks" shall mean the name "PLM Rail" together with the goodwill
symbolized thereby and all of the Rail Car reporting marks listed on Schedule
1.12 hereto.

"Rail Partners" shall have the meaning given to such term in the preamble to
this Agreement.

"Release" means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration of Hazardous Material through or in the air, soil, surface water,
ground water or property.

"Remedial Action" means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release so that a Hazardous Material does not migrate or endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care.

"Replacement Credit Support Arrangements" shall have the meaning given to such
term in Section 5.14(a) hereof.

"Restricted Period" shall have the meaning given to such term in Section 8.1
hereof.

"Sales Taxes" shall mean all Taxes imposed on the sale of property and
calculated as a percentage of the purchase price for the transferred property.

"Scheduled Employee" shall mean each of the employees of Sellers listed on
Schedule 1.13 hereto.

"Sellers" shall have the meaning given to such term in the preamble to this
Agreement.

"Sellers Claims" shall have the meaning given to such term in Section 5.8
hereof.

"Sellers Disclosure Schedules" shall have the meaning given to such term in
Article III hereof.

"Sellers Indemnified Parties" shall have the meaning given to such term in
Section 9.3 hereof.

"Sellers Insurance Policies" shall have the meaning given to such term in
Section 5.8 hereof.

"Sellers Related Documents" shall have the meaning given to such term in
Section 9.1 hereof.

"Sellers’ Knowledge" or any similar expression shall mean the actual knowledge
of the following employees of Sellers or their Affiliates: James A. Coyne; Todd
Emro; and Mike Clayton.

"State and Local Governmental Entity" shall mean a state, province, territory or
possession of the United States, or fully constituted political subdivision or
agency of any of the foregoing, or the District of Columbia.

"Superior Proposal" shall have the meaning given to such term in Section 8.3(b).

"Tax" (and, in the plural, "Taxes") shall mean any domestic or foreign federal,
state, provincial or local taxes, charges, fees, levies, imposts, duties and
governmental fees or other like assessments or charges of any kind whatsoever,
together with any interest or penalty, addition to Tax or additional amount
imposed with respect thereto or any Tax Return, whether payable by reason of
contract, assumption, transferee liability, operation of law or otherwise
(including, but not limited to, any income, net income, gross income, receipts,
windfall profit, severance, property, inventory and merchandise, business
privilege, production, sales, use, license, excise, registration, franchise,
employment, payroll, withholding, alternative or add-on minimum, intangibles, ad
valorem, transfer, gains, stamp, estimated, transaction, title, capital, paid-up
capital, profits, occupation, premium, value-added, recording, real property,
personal property, federal highway use, commercial rent or environmental tax).

"Tax Return" shall mean any return, report, election, form or other statement
required to be filed with respect to any Tax (including any attachments thereto,
and any amendment thereof) including, but not limited to, any information
return, claim for refund, amended return or declaration of estimated Tax, and
including, where permitted or required, combined, unitary or consolidated
returns for any group of entities that includes the Sellers or their Affiliates.

"TE-PLM" shall have the meaning given to such term in the preamble to this
Agreement.

"Threshold Amount" shall have the meaning given to such term in Section 9.5(b)
hereof.

"Transition Services Agreement" shall have the meaning given to such term in
Section 5.11 hereof.




PURCHASED ASSETS; PURCHASE PRICE; CLOSING





Purchased Assets; Assumed Liabilities



.

Purchased Assets. Upon the terms and subject to the conditions of this
Agreement, at the Closing, Purchaser shall purchase and acquire from Sellers,
and Sellers shall sell, assign, transfer, convey and deliver to Purchaser, the
Purchased Assets and all of Sellers’ right, title and interest therein, in each
case free and clear of all Encumbrances other than Permitted Encumbrances. For
the avoidance of doubt, any Rail Cars delivered to Sellers on or prior to the
Closing Date pursuant to a Rail Car Purchase Order (collectively, "New Cars")
shall be considered "Owned Cars" and shall be deemed "Purchased Assets" at the
Closing for all purposes of this Agreement.



EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT, (A) SELLERS HAVE NEITHER HERETOFORE MADE, NOR DO THEY MAKE BY ANY
OTHER AGREEMENT OR INSTRUMENT EXECUTED IN CONNECTION HEREWITH, ANY ADDITIONAL
REPRESENTATIONS OR WARRANTIES, AND (B) THE PURCHASED ASSETS ARE BEING SOLD ON AN
"AS IS", "WHERE IS" BASIS, AND NO SELLER MAKES ANY OTHER REPRESENTATIONS OR
WARRANTIES, WRITTEN OR ORAL, EXPRESS OR IMPLIED, WITH RESPECT TO THE PURCHASED
ASSETS INCLUDING ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY, FITNESS FOR
ANY PARTICULAR PURPOSE, OPERABILITY, DESIGN OR CONDITION OF, OR AS TO THE
QUALITY OR CAPACITY OF, THE MATERIAL OR WORKMANSHIP OF ANY PARTICULAR PURCHASED
ASSET.



Excluded Assets

. Sellers shall not sell, assign, transfer, convey or deliver to Purchaser, nor
shall Purchaser purchase or acquire Sellers’ right, title or interest in and to,
any Excluded Assets.





Assumed; Excluded Liabilities. Upon the terms and subject to the conditions of
this Agreement, effective as of the Closing Date, Purchaser shall assume and be
obligated to pay when due, perform, or discharge only the Assumed Liabilities.
Purchaser shall not assume or otherwise become liable for any Excluded
Liabilities.





Purchase Price



.

Subject to Section 2.3 hereof, the aggregate cash purchase price to be paid by
Purchaser for the Purchased Assets (the "Purchase Price") shall be equal to the
sum of (i) $119,800,000.00 plus (ii) the aggregate of the purchase prices (as
set forth in section B to Schedule 1.11 hereto) paid by Sellers under the Rail
Car Purchase Orders for any New Cars delivered to Sellers on or prior to the
Closing Date plus (iii) the portion of the Cypress Monthly Payment that is
allocable to any period prior to the Closing Date (such allocation to be done
ratably between the period prior to the Closing Date and the period commencing
on or after the Closing Date based on the number of days covered by such Cypress
Monthly Payment), minus (iv) the aggregate amount of the Advance Payments as of
the Closing Date, minus (v) if, and only in the event that, the closing of the
transactions contemplated by any sale agreement entered into with respect to the
IP-20 Rail Cars pursuant to Section 5.20 hereof shall occur prior to the Closing
Date, the aggregate amount of any fees, commissions or other amounts paid or
payable to Sellers under such sale agreement, or otherwise in connection with
such sale, of the IP-20 Rail Cars, minus (vi) the aggregate amount, if any, paid
or payable to Sellers with respect to any sales of obsolete or damaged Owned
Cars for scrap value made in accordance with clause (i) of Section 5.5(g)
hereof. Subject to Section 2.2(b) hereof, Purchaser shall pay the Purchase Price
to the Sellers at the Closing by wire transfer in immediately available funds to
an account or accounts designated by Sellers.





Notwithstanding the last sentence of Section 2.2(a) hereof, if Sellers have not
provided evidence reasonably satisfactory to Purchaser of the payment in full of
all purchase price and other amounts required to be paid by Sellers under any
Rail Car Purchase Orders for New Cars that are included as Purchased Assets at
the Closing, Purchaser is hereby authorized and instructed to pay, on behalf of
Sellers, a portion of the Purchase Price to the applicable seller of the New
Cars as is necessary to fully pay the outstanding balance of purchase price and
other amounts required to be paid by Sellers under any such Rail Car Purchase
Orders. A paid invoice and either executed wire transfer instructions or a copy
of a check payable to the applicable seller of the New Cars shall be deemed
"evidence reasonably satisfactory to Purchaser" for purposes of this Section
2.2(b).





Purchase Price Adjustment



. The Purchase Price shall be reduced, dollar for dollar, by the Assumed Value
of any Owned Car that is not purchased by Purchaser at the Closing in accordance
with Section 2.4(a) hereof. Notwithstanding anything to the contrary contained
in this Agreement but subject to such reduction having been made on the Closing
Date, the reduction to Purchase Price described in this Section 2.3 shall be the
sole and exclusive remedy of Purchaser with respect to the events described in
Section 2.4(a) hereof and Purchaser shall not have any other right or remedy
against any Seller for any breach of this Agreement as a result of such Seller’s
failure to convey any Owned Car to Purchaser at the Closing as a result of any
such event.



Removal of Owned Cars; Insurance Payments



.

If, prior to the Closing Date, any Owned Car suffers a Casualty Occurrence of
which any Seller has knowledge, such Seller shall promptly, but in no event
later than one Business Day after such Seller has knowledge of the Casualty
Occurrence, notify Purchaser in writing of the Casualty Occurrence. Unless
otherwise requested in writing by Purchaser, any Owned Car that suffers a
Casualty Occurrence shall be deemed eliminated from Schedule 1.8 hereto and
Purchaser shall have no obligation to purchase such Owned Car at the Closing.
The Seller holding title to any such Owned Car shall retain all rights to
receive any casualty proceeds or other payments under the terms of any
applicable Sellers Insurance Policies or from any third party or under any third
party insurance policy in respect of the Casualty Occurrence (collectively, the
"Casualty Proceeds"). Notwithstanding the foregoing, Purchaser shall purchase
all Owned Cars that may suffer a Partial Casualty Occurrence prior to the
Closing Date; provided that Sellers shall promptly pay to Purchaser upon receipt
(whether before, on or after the Closing Date, and without deduction or offset)
any Casualty Proceeds (including, without limitation, any Casualty Proceeds
received from any Obligor or any other third party) in respect of such Partial
Casualty Occurrence to the extent not used by Sellers to make repairs to any
such Owned Car prior to the date hereof.





If, on or after the Closing Date, either party discovers that an Owned Car had
suffered a Casualty Occurrence prior to the Closing Date and the Owned Car was
purchased by the Purchaser at the Closing, neither this Agreement nor the
Purchase Price shall be adjusted. Instead, Purchaser shall be entitled to
receive all Casualty Proceeds paid or receivable in respect of the Casualty
Occurrence and shall have the sole and exclusive right to exercise any rights or
remedies with respect to such Casualty Proceeds; provided, however that if the
aggregate amount of Casualty Proceeds is less than the Assumed Value of such
Owned Car, and the Obligor under the applicable Owned Car Lease Contract (if
any) is not otherwise responsible or liable to Purchaser for the Casualty
Occurrence, Sellers shall pay to Purchaser on demand the amount of the
difference. The right to receive Casualty Proceeds, and any additional amounts
from Sellers in accordance with the immediately foregoing proviso, shall be the
sole and exclusive remedy of Purchaser with respect to the events described in
this Section 2.4(b) and Purchaser shall not have any other right or remedy
against any Seller for any breach of this Agreement as a result thereof.





For purposes of this Agreement, a "Casualty Occurrence" with respect to any
Owned Car shall be deemed to have occurred if (i) the Owned Car is stolen or
destroyed, damaged beyond economic repair or otherwise rendered permanently
unfit for use (including, without limitation, use in unrestricted interchange)
from any cause whatsoever, or taken or requisitioned by condemnation or
otherwise, or (ii) the Owned Car suffers a "total loss" or "total casualty"
under the terms of any applicable Sellers Insurance Policy or third party
insurance policy. For purposes of this Agreement, the term "Partial Casualty
Occurrence" shall mean, with respect to any Owned Car, any damage or loss to the
Owned Car that does not give rise to a Casualty Occurrence.





The Closing



. Unless this Agreement has been terminated and the transactions herein
abandoned pursuant to Article VII, the Closing shall (subject to Sections 6.1
and 6.2 of this Agreement) be held at the offices of Shefsky & Froelich Ltd.,
111 East Wacker Drive, Suite 2800, Chicago, Illinois 60601, or such other
location as the parties may mutually agree, at 10:00 a.m. Chicago, Illinois time
on the later to occur of (i) August 5, 2005, or (ii) as soon as reasonably
practical following the day on which all of the conditions to Closing set forth
in Sections 6.1 and 6.2 of this Agreement have been satisfied or waived (other
than the conditions that by their nature cannot be satisfied until the Closing,
but subject to all such conditions having been satisfied or waived at the time
of the Closing), or such other time and date as the parties hereto may mutually
agree.



Taxes



.

The Sellers shall be liable for and shall hold the Purchaser harmless against
all Conveyance Taxes (other than Sales Taxes) that may become due and payable in
connection with the transactions contemplated by this Agreement, and Sellers
shall file all required change of ownership and similar statements. Purchaser
shall be liable for and shall hold the Sellers harmless against all Sales Taxes
that may become due and payable in connection with the transactions contemplated
by this Agreement. Sellers, after the review and consent by Purchaser (such
consent not to be unreasonably withheld or delayed), shall file such
applications and documents as shall permit any such Conveyance Taxes (including
any Sales Taxes) to be assessed and paid on or prior to the Closing in
accordance with any available pre-sale filing procedure. Purchaser shall execute
and deliver all instruments and certificates necessary to enable Sellers to
comply with the foregoing. Purchaser shall complete and execute any applicable
resale or other exemption certificates with respect to the Purchased Assets, and
shall provide Sellers with executed copies thereof. The parties hereto shall
cooperate to minimize or eliminate any and all Conveyance Taxes that may result
from the transactions contemplated by this Agreement. Purchaser, after notice to
and consent by Sellers (such consent not to be unreasonably withheld or
delayed), shall withhold and deduct any amounts required under applicable law to
be withheld and deducted by Purchaser from the Purchase Price in respect of
Taxes and shall remit such amounts to the appropriate Governmental Entity on a
timely basis. Anything contained herein to the contrary notwithstanding,
Purchaser shall in no event be responsible for any interest, penalties or
additions to Tax in connection with any Sales Taxes imposed by a Canadian taxing
authority (including, without limitation, goods and services Tax, or GST) that
may become due and payable in connection with the transactions contemplated by
this Agreement, whether such interest, penalties or additions to Tax arise by
reason of failure to pay such Sales Taxes or file any reports or other documents
in connection therewith on a timely basis or otherwise.





Sellers shall be responsible for and shall pay when due all personal property
Taxes, ad valorem and other similar Taxes with respect to the Purchased Assets
to the extent attributable or allocable to periods on or before December 31,
2004, regardless of the reporting and payment dates of such Taxes. Upon
reasonable request by Purchaser from time to time, Sellers shall provide
evidence of such payments reasonably acceptable to Purchaser. Purchaser shall be
responsible for all personal property Taxes, ad valorem and other similar Taxes
with respect to the Purchased Assets to the extent attributable or allocable to
periods after December 31, 2004, and Purchaser shall pay when due all such Taxes
with respect to the Purchased Assets for calendar year 2005. In the event a
refund of any portion of such personal property Taxes, ad valorem or other
similar Taxes previously paid with respect to the Purchased Assets is received
by Purchaser, on the one hand, or Sellers, on the other hand, and such party was
not the party responsible for such Taxes under this Section 2.6(b), then
Purchaser or Sellers, as the case may be, shall promptly pay to the other party
the amount of any such refund.






REPRESENTATIONS AND WARRANTIES OF SELLERS



Except as disclosed in the disclosure schedules delivered by Sellers to
Purchaser in connection with the execution of this Agreement (the "Sellers
Disclosure Schedules"), Sellers hereby make as of the date hereof, and shall be
deemed to make again at the Closing, the following representations and
warranties to Purchaser:

Organization and Good Standing



. Each Seller (i) is duly organized, validly existing and in good standing (or
its equivalent) under the laws of its state of incorporation or organization and
(ii) has the corporate or other applicable power to own, lease and operate the
Purchased Assets owned, leased or operated by it and to carry on its business in
the manner currently conducted. Each Seller is duly qualified or authorized to
conduct business in the manner currently conducted and is in good standing (or
its equivalent) as a foreign corporation (or other organization) in all
jurisdictions in which the character or location of the Purchased Assets
requires such qualification or authorization, except where the failure to be so
qualified or authorized would not have a Material Adverse Effect.



Corporate Authority



. Each Seller has the requisite corporate or other applicable power and
authority to execute and deliver, and to perform its obligations under, this
Agreement and the other documents, instruments and agreements to be executed and
delivered by such Seller pursuant hereto and thereto. Each of this Agreement and
the other documents, instruments and agreements to be executed and delivered by
Sellers pursuant hereto or thereto has been (or, with respect to the documents,
instruments and agreements to be executed and delivered after the date hereof,
will be at the Closing) duly authorized by all necessary corporate, stockholder,
manager, member, partner or other required action on the part of Sellers and has
been (or, with respect to the documents, instruments and agreements to be
executed and delivered after the date hereof, will be at the Closing) duly
executed and delivered by Sellers and (assuming this Agreement constitutes a
valid and binding obligation of Purchaser and each of the other documents,
instruments and agreements to be executed and delivered by parties pursuant
hereto other than Sellers constitutes a valid and binding obligation of such
other parties) is (or, with respect to the documents, instruments and agreements
to be executed and delivered after the date hereof, will be at the Closing) the
valid and binding obligation of Sellers, enforceable against Sellers in
accordance with its terms, except as may be limited by the Bankruptcy Exception.



No Conflicts



. Neither the execution and delivery by Sellers of this Agreement or any other
document, instrument or agreement to be executed and delivered by Sellers in
connection herewith or therewith nor compliance by Sellers with the terms and
provisions hereof or thereof nor the consummation by Sellers of the transactions
contemplated hereby or thereby will conflict with or result in a breach of any
of the terms, conditions or provisions of (i) the organizational documents of
any Seller, (ii) any judgment, order, injunction, decree, rule, regulation or
ruling of any court or of any other Governmental Entity (including, without
limitation, any rule or regulation of the AAR or the Federal Railroad
Administration) or any law, statute or regulation to which any Seller or any of
its Properties is subject and which is related to the Purchased Assets, the
Maintenance Reserves or the Assumed Liabilities or (iii) any agreement, contract
or commitment to which any Seller is a party or to which any Seller or any of
its Properties is subject and which is related to the Purchased Assets, the
Maintenance Reserves or the Assumed Liabilities, except in the case of clauses
(ii) and (iii) above, for such conflicts or breaches that would not be likely to
have a Material Adverse Effect; nor will such execution, delivery and compliance
result in any acceleration in the time for performance of any obligation of
Sellers under, relating to or affecting any of the Purchased Assets, the
Maintenance Reserves or Assumed Liabilities or in the creation of any
Encumbrance on any of the Purchased Assets or the Maintenance Reserves, except
in each case as would not be likely to have a Material Adverse Effect.



Consents



. No notices, reports or other filings are required to be made by Sellers with,
nor are any consents, licenses, permits, Authorizations or approvals required to
be obtained by Sellers from, (i) any Governmental Entity or (ii) except where
the failure to make such notices, reports or other filings or obtain such
consents, licenses, permits, Authorizations or approvals would not have a
Material Adverse Effect, any other Person in connection with the execution and
delivery by Sellers of this Agreement or any of the documents, instruments or
agreements to be executed and delivered by Sellers pursuant hereto or thereto or
the consummation by Sellers of the transactions contemplated hereby or thereby.
Without limiting the generality of the foregoing, Sellers are not required under
the terms of any Owned Car Lease Contract to obtain consent from any Obligor to
assign any of the Owned Car Lease Contracts to Purchaser at Closing.



No Violations of Law



. Except as would not be likely to have a Material Adverse Effect, (i) Sellers
have at all times owned each of the Purchased Assets and acted with respect to
the Purchased Assets and the Assumed Liabilities in compliance with, and the
origination and servicing of the Assigned Contracts have at all times been in
compliance with, all applicable laws enacted, and all rules and regulations
promulgated or issued, by any Governmental Entity, including, without
limitation, Environmental Laws, (ii) Sellers have had at all times all
Authorizations required to own, operate, lease and/or service the Purchased
Assets and, in the case of the Assigned Contracts, to perform their respective
obligations thereunder, and have owned and operated the Purchased Assets and
performed such obligations at all times in compliance with all such
Authorizations, and (iii) Sellers have not received any notice of violation of
any law or regulation from any Governmental Entity relating to any of the
Purchased Assets or the ownership or operation thereof or the performance of any
such obligations.



Taxes



.

Sellers (i) have timely filed with the appropriate Governmental Entities all
material Tax Returns required to be filed with respect to any Purchased Asset or
the Maintenance Reserves, and all such Tax Returns are true, complete and
correct in all material respects, and (ii) have paid all material Taxes due and
payable with respect to any Purchased Asset or the Maintenance Reserves and have
paid all material Taxes claimed or asserted in writing by any Governmental
Entity to be due from them with respect to any Purchased Asset or the
Maintenance Reserves or have provided for all such Taxes on the Books and
Records in accordance with GAAP. No adjustment relating to such Tax Returns has
been proposed formally or informally by any Governmental Entity, and to Sellers’
Knowledge, no basis exists for any such adjustment. With respect to any taxable
period for which any material Tax Returns have not yet been filed with respect
to any Purchased Asset, or for which material Taxes with respect to any
Purchased Asset are not yet due or owing or are being contested in good faith,
Sellers have made due and sufficient current accruals for such Taxes on the
Books and Records in accordance with GAAP.





There are no liens for Taxes upon the Purchased Assets or the Maintenance
Reserves except for liens arising as a matter of law for Taxes not yet due and
payable and liens for Taxes that are being contested in good faith, in each
case, for which adequate reserves have been provided in the Books and Records in
accordance with GAAP. There are no proposed reassessments of any Purchased
Assets or other proposals that could increase the amount of any Tax in respect
of the Purchased Assets. There are no pending or, to Sellers’ Knowledge,
threatened claims, actions, suits, or other proceedings by or before any
Governmental Entity for the assessment or collection of Taxes in respect of the
Purchased Assets. There are no Tax investigations or audits in progress relating
to the Purchased Assets, and the Sellers have not received any written notice
indicating that a Governmental Entity intends to conduct such an audit or
investigation. Sellers have not received any written inquiries or requests for
information outstanding that could affect the Taxes relating to the Purchased
Assets. There are no outstanding waivers or agreements extending the applicable
statute of limitations for any period with respect to any Taxes relating to the
Purchased Assets.





The LILO Contracts, LILO Sublease Contracts and Owned Car Lease Contracts have
been classified on the federal and state Tax Returns of the Sellers as leases
while such LILO Contracts, LILO Sublease Contracts and Owned Car Lease Contracts
were owned by the Sellers and such classification has not been challenged by any
Governmental Entity in any correspondence with any Seller.





There are no outstanding liabilities for Taxes payable, collectible or
remittable by the Sellers in respect of the Purchased Assets or the Business,
whether assessed or not, which may result in an Encumbrance (other than a
Permitted Encumbrance) on, or other claim against, or seizure or sale of all or
any part of, the Purchased Assets or would otherwise materially adversely affect
the Purchased Assets or would result in Purchaser becoming liable or responsible
therefor.





No claim in writing has been made by any Governmental Entity within seven (7)
years prior to the date of this Agreement in a jurisdiction where any Seller
does not file Tax Returns that such filings may be required or that such Seller
is or may be subject to taxation by that jurisdiction in respect of the
Purchased Assets.





Each of the Sellers has properly and timely withheld, collected and deposited
all amounts for Taxes that were required to be withheld, collected or deposited
in respect of the Purchased Assets.





Litigation and Liabilities



. There are no Proceedings pending or, to Sellers’ Knowledge, threatened,
against Sellers relating to or affecting any of the Purchased Assets, the
Maintenance Reserves or Assumed Liabilities except for Proceedings which could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Since January 1, 2003, Sellers have not been the subject of any
Proceeding nor, to Sellers’ Knowledge, have there been any investigations by or
before any Governmental Entity, in either case relating to any of the Purchased
Assets, the Maintenance Reserves or Assumed Liabilities.



Conduct of Business



. Since December 31, 2004 (or, with respect to New Cars delivered to Sellers
after December 31, 2004, since the date of acquisition), Sellers have owned the
Purchased Assets and acted with respect to the Assumed Liabilities only in the
ordinary course consistent with past practices.



Brokers’ or Finders’ Fees, etc.



No Person acting on behalf of Sellers or any of their Affiliates or under the
authority of any of them is or will be entitled to any brokers’ or finders’ fee
or any other commission or similar fee, directly or indirectly, from Purchaser
or any of its Affiliates in connection with any of the transactions contemplated
hereby.



Purchased Assets



.

Owned Cars

. Sellers have good and valid title to each Owned Car, free and clear of all
Encumbrances other than Permitted Encumbrances. Each Owned Car complies in all
material respects with all laws, statutes, ordinances, rules and regulations
applicable to the Owned Car. Each Owned Car that is subject to an Owned Car
Lease Contract is suitable for interchange on the lines of Class I railroads. To
Sellers’ Knowledge, no Owned Car has suffered a Casualty Occurrence or a Partial
Casualty Occurrence.
Schedule 1.8
sets forth the location of each Owned Car, other than Owned Cars that are
subject to an Owned Car Lease Contract as of the date hereof.





LILO Contracts; LILO Sublease Contracts.
Each LILO Contract and LILO Sublease Contract (i) is in full force and effect,
free and clear of Encumbrances other than Permitted Encumbrances and is not
subject to any defense, offset, claim, right of rescission or counterclaim by
any party thereto, and (ii) is valid, binding and enforceable in accordance with
its terms, except as may be limited by the Bankruptcy Exception. No Seller is in
material breach or material default under any LILO Contract or LILO Sublease
Contract, no other party is in material breach or material default thereunder
and no other event has occurred that, with written notice or lapse of time,
would constitute a material breach or a material default by Sellers or, to
Sellers’ Knowledge, any other party thereunder. Sellers have made available to
Purchaser true, correct and complete copies of each LILO Contract and LILO
Sublease Contract, and all amendments or modifications thereto. No LILO Contract
or LILO Sublease Contract is subject to any debt subordination agreement,
participation agreement, intercreditor agreement, owner trust agreement,
purchase agreement, collateral sharing agreement, residual sharing agreement,
remarketing agreement or vendor recourse agreement. Each LILO Contract and LILO
Sublease Contract is a "true lease" or an "operating lease" and not a financing
lease, conditional sale or security agreement. The Books and Records pertaining
to each LILO Contract and LILO Sublease Contract are accurate and correct in all
material respects. Except as set forth on
Schedule 1.3
hereto, the periodic rents under each LILO Sublease Contract do not decrease
during the current rental term thereof. To Sellers’ Knowledge, (A) no payments
made on any of such LILO Sublease Contracts were made by any guarantor of a
lessee’s obligations thereunder or made or financed, directly or indirectly, by
Sellers or any of their Affiliates, (B) each LILO Car that is subject to a LILO
Sublease Contract is in the possession of the lessee and is not subject to a
sublease, (C) no sublessee under any LILO Sublease Contract is the subject of
any bankruptcy or insolvency proceeding, and (D) no sublessee or other party
under any LILO Sublease Contract has a purchase option, or a right to extend or
renew the term thereof, except at fair market value determined at the time of
exercise.
Schedule 1.2
and
Schedule 1.3
list all of the lease agreements or rental agreements pursuant to which any
Seller acts as the lessor or sublessor of Rail Cars in a lease-in/lease-out
transaction. The cash balance of the Maintenance Reserves is, as of the date set
forth on
Schedule 1.4
, the amount set forth on such
Schedule 1.4
, and such amount is not less than the amount required to be maintained as of
such date in accordance with the terms of the LILO Contracts. The Maintenance
Reserves are free and clear of Encumbrances other than Permitted Encumbrances,
and are not subject to any defense, offset or other claim except as may be
permitted by the terms of the LILO Contracts.





Owned Car Lease Contracts
. Each Owned Car Lease Contract (i) is in full force and effect, free and clear
of Encumbrances and is not subject to any defense, offset, claim, right of
rescission or counterclaim by any party thereto, and (ii) is valid, binding and
enforceable in accordance with its terms, except as may be limited by the
Bankruptcy Exception. No Seller is in material breach or material default under
any Owned Car Lease Contract, no other party is in material breach or material
default thereunder and no other event has occurred that, with written notice or
lapse of time, would constitute a material breach or a material default by
Sellers or, to Sellers’ Knowledge, any other party thereunder. Sellers have made
available to Purchaser true, correct and complete copies of each Owned Car Lease
Contract and all amendments or modifications thereto. No Owned Car Lease
Contract is subject to any debt subordination agreement, participation
agreement, intercreditor agreement, owner trust agreement, purchase agreement,
collateral sharing agreement, residual sharing agreement, remarketing agreement
or vendor recourse agreement. Sellers hold the original chattel paper of or for
each Owned Car Lease Contract. Each Owned Car Lease Contract is a "true lease"
or an "operating lease" and not a financing lease, conditional sale or security
agreement. The Books and Records pertaining to all Owned Car Lease Contracts are
accurate and correct in all material respects. Except as set forth on
Schedule 1.9
hereto, the periodic rents under each Owned Car Lease Contract do not decrease
during the current rental term thereof. To Sellers’ Knowledge, (A) no payments
made on any of such Owned Car Lease Contracts were made by any guarantor of a
lessee’s obligations thereunder or made or financed, directly or indirectly, by
Sellers or any of their Affiliates, (B) each Owned Car that is subject to an
Owned Car Lease Contract has been delivered (where applicable) to the lessee
thereunder and has been accepted by and is in the possession of such lessee (and
is not subject to a sublease), (C) no lessee under any Owned Car Lease Contract
is the subject of any bankruptcy or insolvency proceeding, and (D) no lessee or
other party under any Owned Car Lease Contract has a purchase option, or a right
to extend or renew the term thereof, except at fair market value determined at
the time of exercise.





Management Contracts
. Each Management Contract (i) is in full force and effect, free and clear of
Encumbrances and is not subject to any defense, offset, claim, right of
rescission or counterclaim by any party thereto, and (ii) is valid, binding and
enforceable in accordance with its terms, except as may be limited by the
Bankruptcy Exception. No Seller is in material breach or material default under
any Management Contract, no other party is in material breach or material
default thereunder and no other event has occurred that, with written notice or
lapse of time, would constitute a material breach or a material default by
Sellers or, to Sellers’ Knowledge, any other party thereunder. Sellers have made
available to Purchaser true, correct and complete copies of each Management
Contract, and all amendments or modifications thereto. The Books and Records
pertaining to all Management Contracts are accurate and correct in all material
respects.
Schedule 1.7
lists all management contracts and other agreements pursuant to which any Seller
provides leasing and asset management services to owners and users of Rail Cars
in return for a management or similar fee. Sellers do not have any liabilities
or obligations under any Managed Car Lease Contract except as agent for the
owner or lessor of any Managed Cars leased pursuant to a Management Contract.
Schedule 1.5
lists all of the lease agreements or rental agreements pursuant to which any of
the Managed Cars are leased or subleased.





ARI Agreement
. The ARI Agreement (i) is in full force and effect, free and clear of
Encumbrances and is not subject to any defense, offset, claim, right of
rescission or counterclaim by any party thereto, and (ii) is valid, binding and
enforceable in accordance with its terms, except as may be limited by the
Bankruptcy Exception. No Seller is in material breach or material default under
the ARI Agreement, no other party is in material breach or material default
thereunder and no other event has occurred that, with written notice or lapse of
time, would constitute a material breach or a material default by Sellers or, to
Sellers’ Knowledge, any other party thereunder. Sellers have made available to
Purchaser true, correct and complete copies of the ARI Agreement and all
amendments or modifications thereto. The Books and Records pertaining to the ARI
Agreement are accurate and correct in all material respects.





Rail Car Purchase Orders
. Sellers have made available to Purchaser true and correct copies of all Rail
Car Purchase Orders and all amendments or modifications thereto. Each Rail Car
Purchase Order (i) is in full force and effect, free and clear of Encumbrances
and (ii) is valid, binding and enforceable in accordance with its terms, except
as may be limited by the Bankruptcy Exception. As of the date hereof, Sellers
have paid in full the purchase price and other amounts required to be paid by
Sellers under each Rail Car Purchase Order set forth on
Schedule 3.10(f)
hereto.





Rail Marks
. Sellers own and have the right to use the Rail Marks, free and clear of all
Encumbrances other than Permitted Encumbrances. To Sellers’ Knowledge,
Schedule 3.10(g)
hereto contains a list of all material licenses, sublicenses and other
agreements pursuant to which any Seller has authorized any other Person to use
the Rail Marks. To Sellers’ Knowledge, the Rail Marks do not infringe upon,
violate or misappropriate the rights of any Person. Consummation of the
transactions contemplated hereby will not result in the loss or impairment of
the Rail Marks or any material right pertaining thereto. To Sellers’ Knowledge,
there is no infringement or unauthorized use by any Person of the Rail Marks.
Schedule 1.12
lists all of the Rail Car reporting marks owned by Sellers.





Transfer of Purchased Assets; Termination of Other Agreements
. Assuming Purchaser (or, where applicable, its assignee or assignees permitted
by
Section 10.5
hereof) has the corporate power to own, lease and operate the Purchased Assets
from and after the Closing, upon receipt of the Purchase Price by Sellers at
Closing, title to and ownership of the Purchased Assets and the Maintenance
Reserves and all of Sellers’ right, title and interest therein, in each case
free and clear of all Encumbrances other than Permitted Encumbrances, will pass
to Purchaser (or such assignee or assignees, as the case may be). Other than the
Assigned Contracts referred to herein, there are no other leases, master leases,
management contracts or other agreements affecting the Purchased Assets or that
will be binding on Purchaser or any of its Affiliates by reason of the purchase
of the Purchased Assets hereunder, that will not be terminated (or amended, as
provided in this
Section 3.10(h)
with respect to the Master Leases) at or prior to the Closing. Without
limitation on the foregoing, Sellers represent, acknowledge and agree, for the
benefit of Purchaser, that (i) certain of the Owned Cars may have been leased
pursuant to a master lease or master rental agreement by one or more of the
Sellers to EGF Canada or another of the Sellers (any such master lease or master
rental agreement referred to herein as a "
Master Lease
"), (ii) each such Master Lease shall be deemed to be amended, effective
immediately prior to the Closing, so that the only liability or obligation of
the master lessor thereunder is to provide possession of the Owned Cars covered
thereby to the master lessee thereunder, and the only liability or obligation of
the master lessee thereunder is to pay rent to the master lessor thereunder in
an amount equal to the rent received under the Owned Car Lease Contracts with
respect to such Owned Cars, (iii) such amendment to each such Master Lease is
effective without the consent or approval of any other parties, and (iv) no
Person, other than those who are Sellers hereunder, has any interest in, or is
otherwise entitled to any benefits (whether as a third party beneficiary or
otherwise) of, any such Master Lease.





Document Files



. All leases, subleases, agreements, documents, correspondence and other
materials evidencing or relating to the Assigned Contracts and the other
Purchased Assets (the "Document Files") are located, as of the date hereof, at
One North LaSalle Street, Suite 2700, Chicago, Illinois 60602, and have been
made available for inspection by Purchaser, or its representatives and agents,
prior to the Closing Date. With respect to the Owned Cars only, each
corresponding Document File contains, at a minimum: (i) a Form 4-2 certificate
of construction; (ii) to the extent applicable, Exhibit R-1 and Exhibit R-2
reports describing any modifications or repairs; and (iii) for "stub sill" Rail
Cars only, to the extent applicable, Form SS-1, Form SS-2 or Form SS-3
documenting any required inspection of the "stub sill" Rail Cars and attachment
welds.



Data Tape



. Sellers have previously delivered to Purchaser a Data Tape prepared as of the
date hereof, a printed copy of which is attached as Schedule 3.12(a) hereto. The
information on such Data Tape set forth under the headings "MARK", "CARNO",
"BLDDT", "MFG", "EQDES", "LEASE BEGDT", "LEASE ENDDT", "CTR RATE", "NET/FULL",
"FUNDS", "CPCTY", "CAR TYPE", "LSSE", "CNTR", "LOCATION" (with respect to off
lease Rail Cars only) and ""AARCD" is, as of the date hereof, and the
information on the Closing Date Data Tape under such headings will be as of the
date thereof, true, complete and correct in all material respects. Schedule 3.12
sets forth a brief description of the codes and abbreviations used in the Data
Tape. Notwithstanding anything to the contrary in this Agreement, Purchaser
acknowledges and agrees that (i) the representations and warranties of Sellers
in this Section 3.12 are not intended to constitute, and shall not constitute, a
guarantee of the performance by any party of its obligations under any Assigned
Contract and (ii) the information on each Data Tape is not intended to
constitute, and shall not constitute, a guarantee of the actual results to be
obtained by Purchaser under the Assigned Contracts, which may be negatively
impacted by, among other things: (A) actions taken by the Purchaser with respect
to any of the Assigned Contracts after the Closing Date that adversely affect
the actual gross profits or revenue realized from the Assigned Contracts; (B)
receivable collectibility; (C) defaults by third parties under the Assigned
Contracts; or (D) actions mutually agreed upon by the parties hereto. In no
event shall Purchaser be entitled to indemnification pursuant to Article IX
hereof solely by reason of the fact that the actual results obtained by the
Purchaser under the Assigned Contracts differ from the information set forth on
the Data Tape.



Conduct of Business



. Since December 31, 2004, Sellers have not taken or permitted or omitted to
take any action that would constitute a breach or a default under Section 5.4 or
Section 5.5 hereof if this Agreement had been entered into on and as of December
31, 2004.



Employee Benefit Plans



. No employee benefit plan maintained or sponsored by Sellers or to which
Sellers contribute or for which Sellers otherwise may have any liability for the
benefit of any current or former employee of the Business (an "Employee Benefit
Plan") is a multiemployer plan (as defined in Section 3(37) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA")) (a "Multiemployer
Plan") and no Sellers have or ever have had any liability with respect to a
Multiemployer Plan. No Sellers sponsor, maintain or contribute to, or have ever
sponsored, maintained or contributed to, or had any liability with respect to
any Employee Benefit Plan subject to Section 302 or Title IV of ERISA or Section
412 of the Code.



Information



. The information set forth in Schedule 3.15 hereto was, as of June 1, 2005,
complete and accurate in all material respects. The information contained in the
update to Schedule 5.19 delivered to Purchaser on the Closing Date and the
schedules delivered to Purchaser pursuant to Section 6.1(k) hereof will, upon
such delivery, be true, complete and accurate in all material respects.



Calgary Lease



. PLM Railcar is the owner and holder of the leasehold estate purported to be
granted to it by the Calgary Lease. To Sellers’ Knowledge, the Calgary Lease is
in full force and effect, and is valid, binding and enforceable in accordance
with its terms, except as may be limited by the Bankruptcy Exception. All rent
and other sums and charges payable under the Calgary Lease are current; no
written notice of default, termination or breach of a condition or limitation
has been received by PLM Railcar or any Seller with respect to the Calgary
Lease; and, to Sellers’ Knowledge, no event or condition has occurred or exists
that, with written notice or lapse of time, would constitute a material breach
or a material default of a condition or limitation or give rise to a termination
by the lessor under the Calgary Lease. Sellers have delivered to Purchaser true
and correct copies of the Calgary Lease and all amendments or modifications
thereto. Neither PLM Railcar nor Sellers has been notified of any lis pendens or
other filings regarding the pendency of any litigation or claim affecting the
Calgary Lease or the leased premises covered thereby. No condemnation or other
regulatory Proceeding is pending or, to Sellers’ Knowledge, threatened, which
would preclude or impair the use of the Calgary Lease or the leased premises
covered thereby.




REPRESENTATIONS AND WARRANTIES OF PURCHASER



Except as disclosed in the disclosure schedules delivered by Purchaser to
Sellers in connection with the execution of this Agreement, Purchaser makes, as
of the date hereof and shall be deemed to make again at Closing, the following
representations and warranties to Sellers:

Organization and Good Standing



. Purchaser is a duly organized corporation, validly existing and in good
standing under the laws of the State of Delaware, and Purchaser has, and will
have at Closing, the corporate power to own, lease and operate its Property and
the Purchased Assets and to carry on its business as now being conducted.
Purchaser is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction where the character of the Property owned,
leased or operated by it (including, at Closing, the Purchased Assets) or the
nature of its activities makes such qualification necessary, except where the
failure to be so qualified or authorized would not have a Material Adverse
Effect.



Corporate Authority



. Purchaser has the requisite corporate power and authority to execute and
deliver, and to perform its obligations under, this Agreement and the other
documents, instruments and agreements to be executed and delivered by Purchaser
pursuant hereto and thereto. Each of this Agreement and the other documents,
instruments and agreements to be executed and delivered by Purchaser pursuant
hereto or thereto has been (or, with respect to the documents to be executed and
delivered after the date hereof, will be at the Closing) duly authorized by all
necessary corporate, stockholder or other required action on the part of
Purchaser and has been (or, with respect to the documents to be executed and
delivered after the date hereof, will be at the Closing) duly executed and
delivered by Purchaser and (assuming this Agreement constitutes a valid and
binding obligation of Sellers and each of the other documents, instruments and
agreements to be executed and delivered by parties pursuant hereto other than
Purchaser constitutes a valid and binding obligation of such other parties) is
(or, with respect to the documents to be executed and delivered after the date
hereof, will be at the Closing) the valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except as may be
limited by the Bankruptcy Exception.



No Conflicts



. Neither the execution and delivery by Purchaser of this Agreement or any other
document, instrument or agreement to be executed and delivered by Purchaser in
connection herewith or therewith nor compliance by Purchaser with the terms and
provisions hereof or thereof nor the consummation of the transactions
contemplated hereby or thereby will conflict with or result in a breach of any
of the terms, conditions or provisions of (i) the organizational documents of
Purchaser or (ii) any judgment, order, injunction, decree, rule, regulation or
ruling of any court or of any Governmental Entity or any law, statute or
regulation to which Purchaser is subject, except in each case as would not be
likely to have a Material Adverse Effect.



Consents



. No notices, reports or other filings are required to be made by Purchaser
with, nor are any consents, licenses, permits, Authorizations or approvals
required to be obtained by Purchaser from, (i) any Governmental Entity or (ii)
except where the failure to make such notices, reports or other filings or
obtain such consents, licenses, permits, Authorizations or approvals would not
have a Material Adverse Effect, any other Person in connection with the
execution and delivery by Purchaser of this Agreement or any other documents,
instruments or agreements to be executed and delivered by Purchaser pursuant
hereto or thereto or the consummation by Purchaser of the transactions
contemplated hereby or thereby.



Brokers’ or Finders’ Fees, etc.



No Person acting on behalf of Purchaser or any of its Affiliates or under the
authority of them is or will be entitled to any brokers’ or finders’ fee or any
other commission or similar fee, directly or indirectly, from Sellers or any of
its Affiliates in connection with any of the transactions contemplated hereby.




CONDUCT AND TRANSACTIONS PRIOR TO
CLOSING; COVENANTS





Access



.

Following the execution of this Agreement and until Closing, Sellers shall give
or cause to be given to Purchaser and its representatives and agents reasonable
access during normal business hours and upon reasonable prior notice to Sellers’
premises, personnel and Books and Records pertaining to any Purchased Asset or
Assumed Liability, and, upon reasonable request by Purchaser from time to time,
shall use commercially reasonable efforts to give or cause to be given to
Purchaser and its representatives and agents reasonable access to any Rail Cars
included in the Purchased Assets for the purpose of inspecting the same.





Unless and until the Closing has been consummated, Purchaser shall hold, and
shall cause its counsel, accountants and other representatives to hold, in
confidence all data and information relating to Sellers made available to
Purchaser in connection with the transactions contemplated by this Agreement, in
each case on the terms and conditions set forth in that certain Confidentiality
Agreement, dated as of February 11, 2005, by and between Purchaser and Calyon
Securities (USA) Inc. on behalf of PLM International, Inc.





Hart-Scott-Rodino Filings



. If not made prior to the date of this Agreement, as soon as practicable
following the date of this Agreement, each of Purchaser and Sellers shall make
or cause to be made all filings to be made by it or on its behalf under the HSR
Act, if required (as determined jointly by Purchaser and Sellers), and shall use
its commercially reasonable efforts to cause an early termination under the
waiting period under the HSR Act (and to obtain the requisite approvals or
consents of Governmental Entities and to cause any applicable waiting periods to
expire) as soon as practicable. However, Purchaser shall not have any obligation
to dispose of, hold separate or otherwise restrict its enjoyment of any of its
assets or properties (including, without limitation, after the Closing, the
Purchased Assets). Purchaser shall bear all of the filing fees in compliance
with the HSR Act.



No Changes



. Except as otherwise expressly provided in Sections 5.4 or 5.5 or hereof,
between the date of this Agreement and Closing, Sellers shall use commercially
reasonable efforts under the circumstances to preserve substantially intact the
Purchased Assets and shall use its commercially reasonable efforts under the
circumstances to preserve its present business relationships where the
discontinuance of such relationships could reasonably be expected to have a
Material Adverse Effect.



Conduct of Business



. Except as otherwise expressly permitted by this Agreement or consented to in
writing by Purchaser (such consent not to be unreasonably withheld or delayed),
Sellers shall, between the date of this Agreement and Closing:

own and service the Purchased Assets and act with respect to the Assumed
Liabilities, in the ordinary and usual course of business consistent with past
practices;





maintain its accounts and Books and Records relating to the Purchased Assets and
the Assumed Liabilities in the ordinary course of business consistent with past
practices; and





use commercially reasonable efforts to keep available the services of the
present employees necessary to maintain (without deterioration in any material
respect) its Business as such Business relates to the Purchased Assets.





Negative Covenants



. Except as otherwise expressly permitted by this Agreement, between the date of
this Agreement and Closing, Sellers, without the written consent of Purchaser
(such consent not to be unreasonably withheld or delayed), shall not, with
respect to any of the Purchased Assets:

waive or commit to waive any right except in the ordinary course of business
consistent with past practices and provided that the same could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;





amend, renew, modify or terminate any LILO Contract, Management Contract, Rail
Car Purchase Order or the ARI Agreement except for amendments, renewals,
modifications or terminations made in the ordinary course of business in
connection with any Casualty Occurrence or the acquisition of any New Cars by
Sellers;





amend, renew, modify or terminate, or make any advance, novation or other
accommodation to any Obligor under, any LILO Sublease Contract or Owned Car
Lease Contract except in the ordinary course of business consistent with past
practices and provided that the same could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;





mortgage, pledge or otherwise encumber any Purchased Assets;





agree to any increase in any Assumed Liabilities (other than Maintenance
Expenses) or any decrease in amounts payable to Sellers under the Assigned
Contracts, in either case in an amount in excess of $2,000.00 individually or
$25,000.00 in the aggregate;





authorize any Maintenance Expenses that are reasonably expected by Sellers to be
Assumed Liabilities except in the ordinary course of business consistent with
past practices;





sell, lease, transfer or otherwise dispose of any assets included in the
Purchased Assets, except for (i) arm’s-length sales of obsolete or damaged Owned
Cars for scrap value and (ii) leases of Owned Cars, in each case in the ordinary
course of business consistent with past practices;





make any change in financial accounting methods, principles or practices
applicable to the Purchased Assets or Assumed Liabilities that is otherwise
inconsistent with GAAP;





make, revoke or change any Tax election or method of Tax accounting or settle or
compromise any liability with respect to Taxes, or consent to any claim or
assessment relating to Taxes or any waiver of the statute of limitations for any
such claim or assessment, in each case in respect of the Purchased Assets;





take any action that would breach Sellers’ representations, warranties or
covenants contained in this Agreement if such representation, warranty or
covenant were made at the time of the action; or





enter into an agreement, contract or commitment (other than this Agreement) to
do any of the things prohibited by the foregoing.





Pending or Threatened Litigation



. Between the date of this Agreement and the Closing, Sellers and Purchaser
shall inform each other, promptly upon obtaining knowledge thereof, of any
pending or threatened litigation which reasonably could be anticipated to
(i) render inaccurate in any material respect any representation or warranty
made by Sellers or Purchaser (as the case may be) or (ii) prohibit or restrain
or materially and adversely affect the consummation of the transactions
contemplated hereby or the performance by Sellers or Purchaser of their
respective obligations hereunder.



Tax Matters



. Purchaser and Sellers agree to furnish or cause to be furnished to each other,
each at their own expense, as promptly as practicable, such information
(including access to books and records) and assistance, including making
employees available on a mutually convenient basis to provide additional
information and explanations of any material provided relating to the Purchased
Assets as is reasonably necessary for the filing of any Tax Return, for the
preparation for any audit, and for the prosecution or defense of any claim, suit
or proceeding relating to any adjustment or proposed adjustment with respect to
Taxes or any appraisal of the Purchased Assets. Sellers shall retain in its
possession all Tax Returns and Tax records relating to the Purchased Assets for
any taxable period ending on or prior to the Closing Date until the relevant
statute of limitations has expired. After such time, Sellers may dispose of such
materials; provided, that prior to such disposition Sellers shall give Purchaser
a reasonable opportunity to take possession, or make copies, of such materials,
in each case at the sole cost and expense of Purchaser.





Insurance; Risk of Loss



. To the extent that any insurance policies owned or controlled by Sellers
(collectively, the "Sellers Insurance Policies") (i) cover any Damages as to
which the Purchaser Indemnified Parties are entitled to indemnification under
Section 9.1 or 9.2 of this Agreement and (ii) permit claims to be made
thereunder with respect to such Damages ("Sellers Claims"), Sellers shall
cooperate, and shall cause their Affiliates to cooperate, with Purchaser in
submitting Sellers Claims (or pursuing Sellers Claims previously made) on behalf
of Purchaser under the Sellers Insurance Policies. Purchaser shall bear the
out-of-pocket expenses of Sellers and their respective Affiliates in the
preparing, submitting or pursuing of such Sellers Claims.



Further Assurances



.

All amounts that are received after the Closing Date by Sellers that are
Purchased Assets (or that are paid in respect of Purchased Assets) shall be
received by Sellers as agent, in trust for and on behalf of Purchaser, and,
Sellers shall promptly pay or cause to be paid promptly all of such amounts over
to Purchaser and shall provide to Purchaser information as to the nature, source
and classification of such payments, including any invoice relating thereto.
Without limiting the foregoing, (i) all such amounts shall be paid to Purchaser,
from time to time, once the aggregate balance thereof exceeds $100,000.00 but in
no event less frequently than weekly and (ii) to the extent that any such
amounts are received or held by Sellers in a deposit account, Sellers shall
cause the account bank to provide to Purchaser, at such intervals as Purchaser
may reasonably request, an accounting of all deposits into and withdrawals from
such deposit account including, if applicable, any deposits or withdrawals that
are unrelated to the Purchased Assets and any other information that Purchaser
may reasonably request with respect to such deposit account.





All amounts that are received after the Closing Date by Purchaser that are
Excluded Assets (or that are paid in respect of Excluded Assets) shall be
received by Purchaser as agent, in trust for and on behalf of the Sellers, and
Purchaser shall promptly pay or cause to be promptly paid all of such amounts
over to Sellers and shall provide to Sellers information as to the nature,
source and classification of such payments, including any invoice relating
thereto. Without limiting the foregoing, all such amounts shall be paid to
Sellers, from time to time, once the aggregate balance thereof exceeds
$100,000.00 but in no event less frequently than weekly.





After the Closing, Sellers will, whenever and as often as reasonably requested
to do so by Purchaser, do, execute, acknowledge and deliver any and all such
other and further acts, assignments, transfers and any instruments of further
assurance, approvals and consents as are reasonably necessary or proper in order
to complete, ensure and perfect the sale, transfer and conveyance to Purchaser
contemplated hereby of the Purchased Assets and the consummation of the other
transactions contemplated hereby.





After the Closing, Purchaser will, whenever and as often as reasonably requested
to do so by Sellers, do, execute, acknowledge and deliver any and all such other
and further acts, assignments, transfers and any instruments of further
assurance, approvals and consents as are reasonably necessary or proper in order
to complete, ensure and perfect the assumption and assignment to Purchaser
contemplated hereby of the Assumed Liabilities and the consummation of the other
transactions contemplated hereby.





Payment of Broker’s or Finder’s Fees



. Sellers shall pay any and all brokers’ or finders’ fees, and any other
commissions or similar fees, payable to any Person acting on behalf of Sellers
or any of their respective Affiliates or under the authority of any of them, in
connection with any of the transactions contemplated herein (including, without
limitation, Calyon Securities (USA) Inc. and any of its Affiliates), and
Purchaser shall pay any and all brokers’ or finders’ fees, and any other
commissions or similar fees, payable to any Person acting on behalf of Purchaser
or any of its Affiliates or under the authority of any of them, in connection
with any of the transactions contemplated herein, in each case regardless of
whether any claim for payment is asserted before or after the Closing or before
or after any termination of this Agreement.



Transition Services Agreement



. Purchaser and Sellers shall enter into a transition services agreement (the
"Transition Services Agreement") in substantially the form attached hereto as
Exhibit C.



Reasonable Best Efforts



. Purchaser and Sellers shall use their reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate the transactions contemplated by this Agreement. Purchaser and
Sellers shall also refrain from taking, directly or indirectly, any action
contrary to or inconsistent with the provisions of this Agreement, including
action which would impair Purchaser’s ability to consummate the transactions
contemplated by this Agreement. In addition, Sellers shall use commercially
reasonable efforts to obtain all third party consents (including those with
respect to contracts or agreements set forth on Schedule 6.1(l) hereto) required
to sell, assign and transfer the LILO Contracts, LILO Sublease Contracts,
Management Contracts, Owned Car Lease Contracts and the Rail Car Purchase Orders
to Purchaser at Closing.



Employees



.

Prior to the Closing Date, Sellers shall provide Purchaser with a reasonable
opportunity to interview each Scheduled Employee and, to the extent permitted by
law, Sellers shall give or cause to be given to Purchaser and its
representatives and agents reasonable access to the personnel records of each
Scheduled Employee for purposes of Purchaser’s determination in soliciting any
of the Scheduled Employees for employment on or following the Closing Date.
Purchaser shall have no obligation to make an offer of employment to, or to
hire, any of the Scheduled Employees or any other employees of Sellers;
provided, however, that, on or following the Closing Date, Purchaser shall have
the right to solicit for employment and hire any Scheduled Employee in
accordance with Purchaser’s standard hiring procedures and pursuant to such
terms and conditions of employment as Purchaser may establish in its sole
discretion. From and after the Closing Date, Sellers shall be responsible for,
and shall indemnify and hold harmless Purchaser against, any severance claim
obligations or any other obligation incurred or accrued in connection with any
service with the Business, or termination of such service, by any employee or
former employees of the Business, including, without limitation, any Scheduled
Employee.





Sellers shall retain responsibility to provide continuation healthcare coverage
pursuant to Section 4980B of the Internal Revenue Code of 1986, as amended to
Scheduled Employees and former employees of the Business and their qualified
beneficiaries who incurred a qualifying event on or prior to the Closing Date as
well as those Scheduled Employees who incur a qualifying event after the Closing
Date.





Sellers shall retain responsibility for any obligation with respect to the
Scheduled Employees under the Worker Adjustment Retraining and Notification Act
of 1988 and any applicable state or local equivalent arising or accruing on or
after the Closing Date.





Replacement Credit Support Arrangements



.

Purchaser and Sellers agree that the MILPI Guarantee Obligations are Excluded
Assets and are not intended to inure to the benefit of Purchaser at the Closing.
Purchaser agrees that Sellers shall have no responsibility to continue or
maintain any MILPI Guarantee Obligations on or after the Closing Date. Purchaser
further agrees that, to the extent that any MILPI Guarantee Obligations are
required to secure performance of Purchaser’s obligations relating to the
Purchased Assets on or after the Closing, Purchaser shall use commercially
reasonable efforts to enter into, create or maintain appropriate replacement
credit support or guarantee arrangements (in lieu of the MILPI Guarantee
Obligations) as may be required to secure performance of such post-Closing
obligations by Purchaser ("Replacement Credit Support Arrangements"); provided,
that if Purchaser is unable to enter into, create or maintain Replacement Credit
Support Arrangements, Purchaser shall indemnify Sellers for any payments or
distributions required to be made and made to any Person in payment of any
Assumed Liabilities under the MILPI Guarantee Obligations. Purchaser shall pay
any and all fees, expenses, deposits or other amounts under or in connection
with any Replacement Credit Support Arrangements.





At the time of the Closing, and in addition to the payment of the Purchase
Price, Purchaser shall pay or cause to be paid to Sellers an amount in cash
equal to the aggregate amount of the Maintenance Reserves as of the Closing
Date. Upon payment of such amount to Sellers, (i) ownership of the Maintenance
Reserves shall automatically transfer from Sellers to Purchaser or its designee,
in each case free and clear of Encumbrances other than Permitted Encumbrances,
and (ii) Purchaser shall assume all of Sellers’ obligations under the LILO
Contracts to maintain the Maintenance Reserves as provided herein and therein.





Document Files



. On or prior to the Closing Date, Sellers shall provide Purchaser with
possession and control of true, correct and complete originals (or, if
unavailable, copies) of the Assigned Contracts and originals (or, if
unavailable, copies) of the materials in the Document Files.



Post-Closing Access



. From and after the Closing Date, Purchaser shall provide Sellers (and any
representatives and employees of Sellers or their Affiliates) reasonable access,
during normal business hours, to the specific employees of Purchaser and its
Affiliates identified from time to time by Purchaser and all Books and Records,
Document Files, Assigned Contracts (or copies thereof) as may be reasonably
requested by Sellers for audit purposes or Tax matters; provided, that such
access and rights of Sellers pursuant to this Section 5.16 shall not
unreasonably disrupt or otherwise interfere with the normal responsibilities or
activities of any such employees or the business or operations of Purchaser or
its Affiliates.



Remittance Notices



. Following the Closing, Purchaser may and, upon request by Purchaser, Sellers
shall, in each case at the sole cost and expense of Purchaser, send notices to
Obligors and other persons party to any of the Assigned Contracts directing such
Obligors and other persons to remit future lease and other payments to Purchaser
as indicated and in the manner specified (including appropriate wire
instructions) in such notice. Sellers shall reasonably cooperate with Purchaser
in preparing and sending such notices to the Obligors; provided, however that
Purchaser shall promptly reimburse Sellers for any and all reasonable fees and
expenses incurred by Sellers in connection therewith.



Mileage Equalization



. From and after the Closing Date, at the reasonable request of Sellers,
Purchaser shall (at Sellers’ sole cost and expense) provide to Sellers such
information as is readily available to Purchaser to assist Sellers in
determining, and prepare and mail invoices to Obligors under any Owned Car Lease
Contract or LILO Sublease Contract with respect to the collection from such
Obligors of, amounts due under such contracts in respect of Mileage Equalization
Charges that are Excluded Liabilities (in each case covering such amounts as are
owed with respect thereto as reasonably determined by MILPI and communicated to
Purchaser in writing). In addition, Purchaser shall (at Sellers’ sole cost and
expense) take such other action as may be reasonably requested by Sellers to
assist in the collection from such Obligors of any such amounts as are owed in
respect of Mileage Equalization Charges that are Excluded Liabilities and are
owed or owing under such Owned Car Lease Contract or LILO Sublease Contract;
provided, that (i) Purchaser shall not be required to commence or prosecute any
arbitration, litigation or other legal action or proceeding against any such
Obligors and (ii) Purchaser shall have no liability to Sellers for any action
taken by Purchaser pursuant to this Section 5.18 or any failure to take such
action; provided further, that nothing in the foregoing clause (ii) shall
relieve Purchaser of its obligation to prepare and mail at least one (1) invoice
to each such Obligor in accordance with the first sentence of this Section 5.18.
At Purchaser’s request, Sellers shall provide Purchaser any information
reasonably requested in connection with the preparation and mailing of invoices
by Purchaser pursuant to this Section 5.18. Any and all amounts remitted to
Purchaser in respect of such invoices shall be received by Purchaser as agent,
in trust for and on behalf of Sellers, and Purchaser shall pay all of such
amounts over to the Sellers in accordance with Section 5.9 hereof. Purchaser
acknowledges and agrees that any and all amounts remitted to Purchaser in
respect of such invoices are Excluded Assets. Notwithstanding anything contained
in this Agreement to the contrary (A) Sellers may at any time, upon notice to
Purchaser, contact any Obligor directly for the purpose of collecting any
amounts owed in respect of Mileage Equalization Charges that are Excluded
Liabilities, (B) Sellers shall promptly notify Purchaser in the event any Seller
shall commence any arbitration, litigation or other action or proceeding against
any Obligor for any such amounts, and (C) in the event that any arbitration,
litigation or other action or proceeding shall be commenced in connection with
any such Mileage Equalization Charges that are Excluded Liabilities or any
obligations in respect thereof, the Purchaser Indemnified Parties shall be
indemnified by Sellers, pursuant to Article IX hereof, from and against any and
all Damages suffered or incurred by any of them resulting from, arising out of
or relating to any such arbitration, litigation or other action or proceeding,
in each case without regard to the limitations set forth in the first sentence
of Section 9.5(b) hereof (which shall not apply to such claims). Sellers shall
be responsible for and shall pay when due all Mileage Equalization Charges that
are Excluded Liabilities.



Maintenance Expenses



. Schedule 5.19 hereto sets forth Sellers’ good faith estimate of unpaid
Maintenance Expenses for maintenance, improvements, alterations and running
repairs authorized by Sellers on or prior to the date hereof, in each case where
such Maintenance Expenses in respect of any Owned Car are reasonably expected by
Sellers to exceed $2,000.00 in the aggregate. Between the date of this Agreement
and the Closing, Sellers shall provide Purchaser with updates to Schedule 5.19
if and when Sellers authorize (in accordance with Section 5.5(f) hereof)
maintenance, improvements, alterations or running repairs that are reasonably
expected by Sellers to result in Maintenance Expenses in respect of any Owned
Car in excess of $2,000.00 in the aggregate. As a condition to Closing, Sellers
shall deliver a final update to Schedule 5.19 dated as of the Closing Date.



IP-20 Rail Cars



. Purchaser acknowledges that, as of the date hereof, Sellers have entered into
discussions with a third party regarding a possible sale of certain Rail Cars
managed pursuant to the Management Contracts commonly known as the RMI Covered
Hopper Railcar Management Program 79-1 Management Agreements, or "IP-20
Management Contracts" (the "IP-20 Rail Cars"). Sellers agree that, in the event
that any sale agreement with respect to the IP-20 Rail Cars (any such agreement,
the "IP-20 Sale Agreement") is entered into prior to the Closing Date, Sellers
shall use their reasonable best efforts to schedule the closing of the
transactions contemplated by such IP-20 Sale Agreement for a date after the
Closing Date. Sellers further agree that any fees, commissions or other amounts
due and payable to Sellers under any such IP-20 Sale Agreement or otherwise in
connection with the sale of the IP-20 Rail Cars shall be for the account of, and
paid to, Purchaser either (i) if the closing of the transactions contemplated by
such IP-20 Sale Agreement shall occur prior to the Closing Date, as a reduction
to Purchaser Price pursuant to clause (v) of Section 2.2(a) hereof, or (ii) if
the closing of the transactions contemplated by such IP-20 Sale Agreement shall
occur on or after the Closing Date, in accordance with Section 5.9(a) hereof (it
being understood and agreed that any such fees, commissions or other amounts
shall be deemed to be "paid in respect of Purchased Assets" for purpose of
Section 5.9(a) hereof).



Payments by Sellers



. Sellers shall (a) except for Maintenance Expenses, Freight Charges or Mileage
Equalization Charges that are being contested in good faith and for which
adequate reserves have been provided, pay and discharge when due all Maintenance
Expenses, Freight Charges and Mileage Equalization Charges that are Excluded
Liabilities, and (b) upon reasonable request by Purchaser from time to time,
provide to Purchaser evidence of such payments reasonably satisfactory to
Purchaser.



Customer Information



. On or prior to the Closing Date, Sellers shall deliver to Purchaser a schedule
setting forth, to the extent such information is reasonably available to
Sellers, the names and phone numbers of appropriate contact persons for each
party (other than Sellers or their Affiliates) to the Assigned Contracts.



Calgary Lease



. To the extent not assigned to Purchaser or any of its Affiliates on the
Closing Date, Sellers agree to use commercially reasonable efforts to assign, or
cause to be assigned, the real property lease for the office suite located at
700 4th Avenue, Suite 1070, Calgary, Alberta T2P 3J4, Canada (the "Calgary
Lease"), from PLM Railcar Management Services Canada Limited, a company
incorporated in Alberta, Canada ("PLM Railcar"), as lessee, to Purchaser or any
of its Affiliates (as designated by Purchaser) pursuant to an assignment in form
and substance satisfactory to Purchaser. From and after the date of assignment
of the Calgary Lease to Purchaser or any of its Affiliates, Purchaser agrees
that all liabilities or obligations of PLM Railcar with respect to, arising out
of, or relating to the Calgary Lease shall be Assumed Liabilities hereunder, and
Purchaser shall indemnify and hold PLM Railcar and Sellers harmless against any
and all such liabilities and obligations. Nothing in this Section 5.23 shall be
deemed to require Sellers to assign, or cause to be assigned, the Calgary Lease
to Purchaser or any of its Affiliates, and Sellers shall have no liability to
Purchaser or any its Affiliates, and no Purchaser Indemnified Party shall have
suffered any Damages, in the event that the Calgary Lease is terminated prior to
any assignment or is not assigned to Purchaser or any of its Affiliates.
Further, nothing in this Section 5.23 shall be deemed to require Sellers to pay
or provide any security deposits or other economic incentives to the landlord
under the Calgary Lease to effect any assignment of such lease to Purchaser or
any of its Affiliates.



Earned Mileage



. Anything contained herein or in any assumption agreement, bill of sale or
other agreement executed in connection herewith to the contrary notwithstanding,
(a) Purchaser shall be entitled to collect and receive all amounts paid or
payable on or after the Closing Date (or prior to the Closing Date to the extent
that the amounts have not been paid to or credited to the relevant Obligor or
lessee for periods prior to the Closing Date) for mileage earned on any Owned
Cars, LILO Cars or Managed Cars, including any such amounts attributable to
periods prior to the Closing Date (and if any such amounts are or have been paid
to or received by Sellers, Sellers shall promptly pay the amount thereof to
Purchaser), and (b) Purchaser shall be responsible for any amounts owed to
Obligors or other lessees, by credit or otherwise, in respect of any such
amounts paid to Purchaser, including any such amounts owed to Obligors or other
lessees attributable to periods prior to the Closing Date.




CONDITIONS TO CLOSING;
ABANDONMENT OF THE TRANSACTION





Conditions to Purchaser’s Obligations to Close



. The obligations of Purchaser to purchase the Purchased Assets and to otherwise
consummate the Closing shall be subject to the satisfaction (or waiver by
Purchaser) of the following conditions:

The representations and warranties of Sellers contained herein shall be true and
correct in all respects at the Closing (without giving effect to any
materiality, Sellers’ Knowledge or Material Adverse Effect qualifications or
exceptions contained in such representations and warranties), in each case with
the same effect as though made at and as of such time (other than
representations and warranties that are made as of a specific date, which need
be true and correct as of such date), except where the failure to be true and
correct has not had, and is not likely to have, a Material Adverse Effect.





Sellers shall have performed in all material respects all obligations and
complied in all material respects with all covenants required by this Agreement
to be performed or complied with by Sellers at or prior to the Closing (except
to the extent waived hereunder by Purchaser).





Sellers shall have delivered to Purchaser a certificate, dated as of the Closing
Date, executed by an officer or manager of each Seller to the effect that the
conditions set forth in Sections 6.1(a) and 6.1(b) of this Agreement have been
fulfilled.





(i) On the Closing Date, there shall be no injunction, writ, preliminary
restraining order or other order in effect of any nature issued by a
Governmental Entity of competent jurisdiction directing that the transactions
provided for herein or any portion thereof not be consummated as provided
herein, (ii) no action or proceeding shall have been instituted and, at what
would otherwise have been the Closing Date, remain pending before a Governmental
Entity, to restrain, prohibit or otherwise challenge the sale of the Purchased
Assets to Purchaser and (iii) no Governmental Entity shall have notified either
party to this Agreement that the consummation of the transactions contemplated
hereby would constitute a violation of the laws of the United States or any
State thereof or the laws of the jurisdiction to which such Governmental Entity
is subject and that it intends to commence proceedings to restrain the
consummation of such transactions unless such Governmental Entity shall have
withdrawn such notice prior to what would otherwise have been the Closing Date.





All Authorizations, consents and approvals referred to in Section 4.4 hereof
(without giving effect to any qualifications for materiality with regard to
Authorizations, consents or approvals from any Governmental Entity), shall have
been obtained and all Authorizations required for the valid consummation by
Sellers and Purchaser of the transactions contemplated by this Agreement,
including, without limitation, the expiration or early termination of any
applicable waiting period under the HSR Act (if applicable) and similar
legislation in other jurisdictions, shall have been obtained.





Sellers shall have delivered duly authorized resolutions of each Seller’s board
of directors or managers (or other appropriate approvals) approving the
execution and delivery of this Agreement and the documents, instrument or
agreements to be executed and delivered by Sellers pursuant hereto and thereto
and the consummation by Sellers of transactions contemplated herein and therein.





Sellers shall have executed and delivered to Purchaser and any of its assignees
(to the extent permitted by Section 10.5 hereof and identified by Purchaser no
later than the day immediately preceding the Closing Date), one or more bills of
sale, each in substantially the form attached hereto as Exhibit A, evidencing
the transfer of the Purchased Assets to Purchaser or any such assignee, as the
case may be.





MILPI shall have executed and delivered to the other party thereto the
Transition Services Agreement in substantially the form attached hereto as
Exhibit C.





Sellers shall have complied with Section 5.15 hereof.





Sellers shall have delivered the Closing Date Data Tape to the Purchaser.





Sellers shall have delivered to Purchaser (i) a schedule, dated as of the close
of business on the day immediately preceding the Closing Date, setting forth (A)
each LILO Sublease Contract, Owned Car Lease Contract and other Assigned
Contract for which Sellers have received an Advance Payment, (B) the name of the
Person making such Advance Payment, (C) the amount of such Advance Payment and
(D) the aggregate amount of all Advance Payments as of the Closing Date, and
(ii) a schedule setting forth the amount (and manner of calculation) of the
other components of the Purchase Price as described in clauses (ii), (iii),
(iv), (v) and (vi) of Section 2.2(a) hereof.





Purchaser shall have received all necessary consents, in form and substance
reasonably satisfactory to Purchaser, with respect to the assignment to
Purchaser at Closing of the Assigned Contracts set forth on Schedule 6.1(l)
hereto.





Each of Sellers shall have delivered to Purchaser a duly completed and executed
certification of non-foreign status pursuant to Section 1.1445-2(b)(2) of the
Treasury regulations promulgated under the Code.





Sellers shall have delivered to Purchaser evidence reasonably satisfactory to
Purchaser of the release of all Encumbrances (other than Permitted Encumbrances)
affecting the Purchased Assets.





Conditions to Sellers’ Obligations to Close



. The obligations of Sellers to sell the Purchased Assets and to otherwise
consummate the Closing shall be subject to the satisfaction (or waiver by
Sellers) of the following conditions:

The representations and warranties of Purchaser contained herein shall be true
and correct in all respects at the Closing (without giving effect to any
materiality, knowledge or Material Adverse Effect qualifications or exceptions
contained in such representations and warranties), in each case with the same
effect as though made at and as of such time (other than representations and
warranties that are made as of a specific date, which need be true and correct
as of such date), except where the failure to be true and correct has not had,
and is not likely to have, a Material Adverse Effect.





Purchaser shall have performed in all material respects all obligations and
complied in all material respects with all covenants required by this Agreement
to be performed or complied with by Purchaser at or prior to the Closing (except
to the extent waived hereunder in writing by Sellers).





Purchaser shall have delivered to Sellers a certificate, dated as of the Closing
Date, executed by an officer of Purchaser to the effect that the conditions set
forth in Sections 6.2(a) and 6.2(b) of this Agreement have been fulfilled.





(i) On the Closing Date, there shall be no injunction, writ, preliminary
restraining order or other order in effect of any nature issued by a
Governmental Entity of competent jurisdiction directing that the transactions
provided for herein or any portion thereof not be consummated as provided
herein, (ii) no action or proceeding shall have been instituted and, at what
would otherwise have been the Closing Date, remain pending before a Governmental
Entity, to restrain, prohibit or otherwise challenge the sale of the Purchased
Assets to Purchaser and (iii) no Governmental Entity shall have notified either
party to this Agreement that the consummation of the transactions contemplated
hereby would constitute a violation of the laws of the United States or any
State thereof or the laws of the jurisdiction to which such Governmental Entity
is subject and that it intends to commence proceedings to restrain the
consummation of such transactions unless such Governmental Entity shall have
withdrawn such notice prior to what would otherwise have been the Closing Date.





All Authorizations, consents and approvals referred to in Section 3.4 hereof
(without giving effect to any qualifications for materiality with regard to
Authorizations, consents or approvals from any Governmental Entity), shall have
been obtained and all Authorizations required for the valid consummation by
Sellers and Purchaser of the transactions contemplated by this Agreement,
including, without limitation, the expiration or early termination of any
applicable waiting period under the HSR Act (if applicable) and similar
legislation in other jurisdictions, shall have been obtained.





Purchaser shall have executed and delivered to the Sellers an assumption
agreement in substantially the form attached hereto as Exhibit B evidencing the
assumption of the Assumed Liabilities by Purchaser.





Purchaser shall have executed and delivered to the other party thereto the
Transition Services Agreement in substantially the form attached hereto as
Exhibit C.






TERMINATION





Termination



. This Agreement may be terminated and the transactions contemplated hereby may
be abandoned at any time prior to any Closing:

by mutual consent of each of Sellers and Purchaser;





by either Sellers or Purchaser, if a Governmental Authority shall have issued an
order, decree or ruling or taken any other action permanently restraining,
enjoining or otherwise prohibiting the transactions contemplated by this
Agreement and such order, decree, ruling or other action shall have become final
and nonappealable;





by either Sellers or Purchaser, if the Closing shall not have occurred on or
before August 31, 2005; provided that the terminating party is not in breach of
this Agreement; or





by the Sellers, if Sellers determine, in good faith and after consulting with
their independent financial advisors and legal counsel, that termination of this
Agreement pursuant to this Section 7.1(d) and accepting a Superior Proposal is
necessary to comply with their fiduciary duties under applicable law.





Procedure and Effect of Termination



. In the event of termination and abandonment of the transactions contemplated
hereby pursuant to Section 7.1 hereof, written notice thereof shall forthwith be
given to the other party to this Agreement and this Agreement shall terminate
(subject to the provisions of this Section 7.2) and the transactions
contemplated hereby shall be abandoned, without further action by any of the
parties hereto. If this Agreement is terminated as provided in this Section 7.2,
no party hereto shall have any liability or further obligation to any other
party to this Agreement resulting from such termination except (i) as provided
in this Section 7.2, (ii) that the provisions of Sections 5.1(b), 10.3, 10.10,
and 10.12 hereof shall remain in full force and effect and (iii) that such
termination shall not release any party hereto from any liability for a material
breach by such party of any of its representations, warranties, covenants or
agreements set forth in this Agreement prior to such termination.



Termination Fee



. Sellers agree that, if Sellers shall terminate this Agreement pursuant to
Section 7.1(d) hereof, Sellers shall pay Purchaser a termination fee equal to
$4,000,000.00, such amount to be payable by wire transfer in immediately
available funds no later than one Business day following the date of such
termination. Notwithstanding anything to the contrary in this Agreement,
Purchaser expressly acknowledges and agrees that, with respect to any
termination of this Agreement for which a termination fee is payable in
accordance with this Section 7.3, the payment and acceptance of such termination
fee shall constitute liquidated damages with respect to any claim for Damages or
any other claim that Purchaser would otherwise be entitled to assert against
Sellers and their Affiliates, and their respective directors, managers, members,
officers, employees and agents, with respect to this Agreement and the
transactions contemplated herein and shall constitute the sole and exclusive
remedy available to Purchaser hereunder or otherwise at law or in equity.




NO COMPETITION; PUBLIC ANNOUNCEMENTS; NO SOLICITATION





No Competition



. For a period of three (3) years following the Closing Date (the "Restricted
Period"), Sellers shall not, within the United States, directly or indirectly,
in any capacity, render services, engage or have a financial interest in, any
business that shall be engaged in a Competitive Business. If any Governmental
Entity determines that the foregoing restrictions are too broad or otherwise
unreasonable under applicable law, including with respect to time or geography,
such Governmental Entity is hereby requested and authorized by the parties to
revise the foregoing restriction to include the maximum restrictions allowable
under applicable law. Each party hereto acknowledges, however, that this
Article VIII has been negotiated by the parties and that the time and
geographical limitations, as well as the limitation on activities, are
reasonable in light of the circumstances pertaining to the Purchased Assets. For
purposes of this Agreement, the term "Competitive Business" shall mean any
business involved in owning or leasing Rail Cars or providing management or
similar services in connection therewith; provided, however, that in no event
shall the term Competitive Business be deemed to include: (i) the acquisition,
directly or indirectly through Affiliates, of publicly traded securities issued
by any Person involved in the business of owning or leasing Rail Cars or
providing management or similar services in connection therewith if the
acquisition is made for investment purposes only and not to influence or effect
a change in control of such Person; or (ii) the acquisition, directly or
indirectly through Affiliates, of Rail Cars if the acquisition is made for
investment purposes only and not with a view toward actively managing or leasing
the Rail Cars on behalf of Sellers, their Affiliates or any third party.



Public Announcements



. Purchaser and Sellers will consult with each other before issuing any press
release or otherwise making any written public statement or making any
presentations with respect to the transactions contemplated by this Agreement,
and shall not issue any such press release or make any such written public
statement or such presentation prior to such consultation and the reasonable
approval of such press release, public statement or presentation by the other
party, except as either party may determine is required by applicable law or by
obligations pursuant to any listing agreement with any national securities
exchange or inter-dealer quotation system.





No Solicitation



.

From and after the date of this Agreement until the Closing Date or the earlier
termination of this Agreement, Sellers shall not initiate, solicit or negotiate
or provide any information to facilitate, and Sellers and their Affiliates shall
cause their respective directors, managers, members, officers, employees, and
agents not to initiate, solicit or negotiate or provide any information to
facilitate, any proposal or offer to acquire all or any substantial part of the
Purchased Assets or the Business, whether by merger, purchase of assets, tender
offer or other transaction, whether for cash, securities or any other
consideration or combination thereof (any such transactions being referred to
herein as an "Acquisition Transaction").





Notwithstanding the provisions of Section 8.3(a) hereof, Sellers may, in
response to an unsolicited bona fide non-binding written offer or proposal with
respect to an Acquisition Transaction (an "Acquisition Proposal") from a Person
or group of Persons (a "Potential Acquirer") that Sellers determine, in good
faith and after consultation with their independent financial advisors and legal
counsel, would likely lead to a Superior Proposal, furnish confidential or
nonpublic information to, and engage in discussions and negotiate with, such
Potential Acquirer. For purposes of this Agreement, "Superior Proposal" means an
Acquisition Transaction that Sellers determine, taking into account all legal,
financial, regulatory and other aspects of the proposal, in good faith and after
consultation with their independent financial advisors and legal counsel, is (i)
reasonably likely to be consummated and (ii) would, if consummated, be more
favorable to the respective stockholders, members or partners of Sellers than
the transactions contemplated by this Agreement.





Sellers shall notify Purchaser promptly, but in any event no more than
twenty-four hours, after receipt by Sellers (or its advisors) of any Acquisition
Proposal, any request for non-public information in connection with an
Acquisition Proposal or for access to the Purchased Assets or Books and Records
by any Potential Acquirer that informs Sellers that it is considering making, or
has made, an Acquisition Proposal. Such notice shall be made in writing and
shall indicate in reasonable detail the identity of the Potential Acquirer and
the material terms and conditions of such Acquisition Proposal, inquiry or
contact. Sellers shall continue to keep Purchaser reasonably informed of all
material developments with respect to the status of any such Acquisition
Proposal.






INDEMNIFICATION AND RELATED MATTERS





Indemnification by Sellers



. Subject to the terms of Section 9.5(b) hereof, Sellers shall, severally but
not (except as to MILPI as provided in Section 9.5(c) hereof) jointly, indemnify
and hold harmless Purchaser and its Affiliates, and their respective directors,
managers, members, officers, employees and agents (collectively, the "Purchaser
Indemnified Parties"), from and against and in respect of any and all Damages
suffered or incurred by any of them resulting from, arising out of, based on or
relating to (i) any breach of any representation or warranty made by Sellers in
this Agreement; (ii) any failure to perform duly and punctually any covenant,
agreement or undertaking on the part of Sellers contained in this Agreement; or
(iii) any breach of a representation or warranty included in any certificate,
schedule or other agreement, instrument or document, in each case delivered by
Sellers to Purchaser pursuant to the terms of this Agreement (collectively, the
"Sellers Related Documents"). For purposes of this Section 9.1, a breach of a
representation or warranty contained in Article III hereof or any certificate
delivered by Sellers hereunder concerning such representations and warranties of
Sellers shall be deemed to exist if the representation or warranty is, or would
have been, inaccurate had the representation or warranty not contained any
limitation or qualification as to materiality, Material Adverse Effect or
Sellers’ Knowledge.



Additional Indemnification by Sellers



. Subject to the terms of Section 9.5(b) hereof, Sellers shall, severally but
not (except as to MILPI as provided in Section 9.5(c) hereof) jointly, indemnify
and hold harmless all Purchaser Indemnified Parties from and against any and all
Damages suffered or incurred by any of them resulting from, arising out of,
based on or relating to:

any of the Excluded Assets or the ownership, operation, servicing, lease or use
thereof, or any action taken with respect thereto, by Sellers or any other
Person; or





the Excluded Liabilities (including, without limitation, any such liabilities
arising by operation of law, statute, common law or otherwise or under successor
liability or similar theories that would impose liability on Purchaser as a
result of its purchase of the Purchased Assets pursuant hereto).





Indemnification by Purchaser



. Purchaser shall indemnify and hold harmless Sellers and their Affiliates, and
their respective directors, managers, members, officers, employees and agents
(collectively, "Sellers Indemnified Parties") from and against any and all
Damages suffered or incurred by any of them resulting from, arising out of,
based on or relating to (i) any breach of any representation or warranty made by
Purchaser in this Agreement; (ii) any failure to perform duly and punctually any
covenant, agreement or undertaking on the part of Purchaser contained in this
Agreement; or (iii) any breach of a representation or warranty included in any
certificate, schedule or other agreement, instrument or document, in each case
delivered or to be delivered by Purchaser to the Sellers pursuant to the terms
of this Agreement (collectively, the "Purchaser Related Documents"). For
purposes of this Section 9.3, a breach of a representation or warranty contained
in Article IV hereof or any certificate delivered by Purchaser hereunder
concerning such representations and warranties of Purchaser shall be deemed to
exist if the representation or warranty is, or would have been, inaccurate had
the representation or warranty not contained any limitation or qualification as
to materiality, knowledge or Material Adverse Effect.



Additional Indemnification by Purchaser



. Purchaser shall indemnify and hold harmless all Sellers Indemnified Parties
from and against any and all Damages suffered or incurred by any of them
resulting from, arising out of, based on or relating to:

the Purchased Assets or the ownership, operation, servicing, lease or use
thereof, or any action taken with respect thereto, by Purchaser or any other
person, in each case to the extent occurring or attributable to the period
following the Closing Date; or





the Assumed Liabilities.





Sole and Exclusive Remedy; Limitations



.

Except as provided in Sections 2.3 and 2.4 hereof and notwithstanding anything
contained in this Agreement to the contrary, the indemnification provided for in
this Article IX shall be the sole and exclusive remedy for any and all claims
for Damages resulting from, arising out of, based on or relating to this
Agreement or any of the transactions contemplated hereby, including any breach
of any representation or warranty or any failure to perform any covenant,
agreement or undertaking under this Agreement or any of the certificates,
schedules or other agreements, instruments or documents executed and delivered
in connection herewith.





No amount of Damages shall be payable to the Purchaser Indemnified Parties
pursuant to Section 9.1(i) or Section 9.1(iii) hereof unless the aggregate
amount of all Damages suffered or incurred by the Purchaser Indemnified Parties
exceeds $1,000,000.00 (the "Threshold Amount"); provided, however that if the
aggregate amount of all Damages suffered or incurred by the Purchaser
Indemnified Parties exceeds the Threshold Amount, the Purchaser Indemnified
Parties shall be entitled to be indemnified for all Damages to the extent, and
only to the extent, the aggregate amount thereof exceeds $250,000.00. The
maximum aggregate amount of Damages for which indemnity may be recovered from
any individual Seller, other than MILPI, shall be equal to the cash amount of
Purchase Price received by such Seller in connection with the consummation of
the transactions contemplated hereby. Further, in no event shall Sellers be
liable for Damages suffered or incurred by Purchaser Indemnified Parties to the
extent that the aggregate amount of all Damages indemnifiable hereunder exceeds
the sum of the Purchase Price. Notwithstanding anything herein to the contrary,
the limitations in the first sentence of this Section 9.5(b) shall not apply to
(i) any breach of or inaccuracy in the representations and warranties of Sellers
contained in Sections 3.5 or 3.6 or the first sentence of Section 3.10(a) or any
certificate delivered by Sellers hereunder concerning such representations and
warranties of Sellers, (ii) any indemnification by Sellers with respect to Taxes
that are included in the defined term "Excluded Liabilities" or (iii) any
liability of Sellers that may arise pursuant to the proviso in the second
sentence of Section 2.4(b) hereof.





Notwithstanding Section 9.1 or Section 9.2 hereof but subject to the limitations
in Sections 9.5(a) and 9.5(b), in the event that any Purchaser Indemnified Party
has a right to indemnification under this Article IX, MILPI shall be fully
liable, jointly and severally with any other Seller or Sellers who may be liable
for such amount hereunder, for the payment of Damages to such Purchaser
Indemnified Party. Without limitation on the foregoing, (i) the amount of
Damages for which indemnity may be recovered against MILPI hereunder, if any,
shall not be limited except by the aggregate amount of the Purchase Price paid
to all Sellers as provided in the third sentence of Section 9.5(b) hereof,
(ii) MILPI’s indemnity hereunder, if any, shall be independent of the indemnity
of any other Seller, and (iii) MILPI agrees that any indemnity by it hereunder
shall not be affected or limited by, and waives any defense to its obligations
in respect of such indemnity by reason of (A) any lack of validity or
enforceability of the indemnity of any other Seller, (B) any modification or
release of any obligations of any other Seller, (C) any delay or failure on the
part of any Purchaser Indemnified Party to commence or pursue any remedy against
any other Seller or to take any other action or to join any other Seller in any
action against MILPI, or (D) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any other Seller.





Indemnification Procedure



. For the purposes of administering the indemnification provisions of this
Article IX, the following procedures shall apply from and after the Closing
Date:

An indemnified party shall notify the Indemnitor of any Indemnification Event
arising from an action or proceeding by a third party against such Indemnitor in
writing within 15 days following the receipt by any officer, director, manager
or member of the indemnified party of notice of the commencement of such action
or proceeding or within 30 days of the assertion of any claim against such
indemnified party giving rise to indemnity pursuant to this Article IX (any 15
or 30-day notification requirement shall begin to run, in the case of a claim
which is amended so as to give rise to an amended Indemnification Event, from
the first day such claim is amended to include any claim which is an
Indemnification Event hereunder). Such notice shall describe in reasonable
detail the basis of such Indemnification Event. Notwithstanding anything to the
contrary, the failure to give notice in a timely fashion shall not result in a
waiver of any right to indemnification hereunder except to the extent that the
Indemnitor’s ability to defend against the event with respect to which
indemnification is sought is adversely affected by the failure of the
indemnified party to give notice in a timely fashion.





The Indemnitor shall be entitled (but not obligated) to assume the defense or
settlement of any such action or proceeding, or to participate in any
negotiations or proceedings to settle or otherwise eliminate any claim, if it
shall provide the indemnified parties a written acknowledgement of its liability
for the indemnity against Damages relating to such claim and, if any Seller is
the Indemnitor, such Seller shall have provided a security deposit reasonably
acceptable to the indemnified party for any such Damages that may be imposed in
connection therewith but in no event shall such security deposit exceed
$1,000,000.00. If the Indemnitor assumes any such defense or settlement or any
such negotiations, it shall pursue such defense, settlement or negotiations in
good faith. If the Indemnitor fails to elect in writing within 30 days of the
notification referred to above to assume the defense (or, if applicable, fails
to provide the security deposit required as a condition to such assumption), the
indemnified party may engage counsel to defend, settle or otherwise dispose of
such action or proceeding, which counsel shall be reasonably satisfactory to the
Indemnitor; provided, however, that the indemnified party shall not settle or
compromise any such action, proceeding or claim without the prior written
consent or agreement of the Indemnitor (which consent shall not be unreasonably
withheld or delayed).





In cases where the Indemnitor has assumed the defense or settlement with respect
to an Indemnification Event, the Indemnitor shall be entitled to assume the
defense or settlement thereof with counsel of its own choosing; provided,
however, that: (A) the indemnified party (and its counsel) shall be entitled to
continue to participate at its own cost in any such action or proceeding or in
any negotiations or proceedings to settle or otherwise eliminate any claim for
which indemnification is being sought; (B) the Indemnitor shall not be entitled
to settle or compromise any such action, proceeding or claim without the consent
or agreement of the indemnified party (which consent will not be unreasonably
withheld or delayed); provided, that if and only if the settlement or compromise
provides an unconditional release of the indemnified party without any ongoing
performance by, restriction on, or adverse admission of, and at no cost or
expense to, the indemnified party, the Indemnitor shall be entitled to enter
into such settlement or compromise without the consent or agreement of the
indemnified party; and (C) after written notice by the Indemnitor to the
indemnified party (as provided above) of its election to assume control of the
defense of any claim (and, if applicable, the provision of the security deposit
required as a condition to such assumption), the Indemnitor shall not be liable
to such indemnified party hereunder for any attorneys’ fees and disbursements
subsequently incurred by such indemnified party in connection therewith (except
as provided below).





Any claim for indemnification hereunder that does not arise out of a third-party
claim shall be asserted by the indemnified party by delivering written notice
thereof to the Indemnitor promptly after the indemnified party becomes aware of
the basis for such claim. Such written notice shall contain (i) a reasonably
detailed description of the facts and circumstances giving rise to such claim
for indemnification, (ii) the basis for such claim for indemnification pursuant
to this Article IX and (iii) the amount and the type and nature of Damages
suffered or incurred by such indemnified party. If the Indemnitor does not
object to such written notice within 60 days after actual receipt of such
written notice, Indemnitor shall have no further right to contest the validity
of such indemnification claim and shall, following the expiration of such 60 day
period, promptly pay the indemnified party the amount of Damages to which the
indemnified party is entitled pursuant to this Article IX not to exceed the
amount set forth in such written notice. At Indemnitor’s request, the
indemnified party shall provide Indemnitor any information reasonably requested
by Indemnitor with respect to any claim for indemnification pursuant to this
Section 9.6(d) and shall further provide Indemnitor and its counsel with access
at all reasonable times during regular business hours and upon reasonable notice
to personnel and the books and records of such indemnified party for such
purpose.





Survival of Representations and Warranties



. The representations and warranties made by either Purchaser or Sellers
hereunder shall survive the Closing and the consummation of the transactions
contemplated hereby, and shall remain in full force and effect until the first
anniversary of the Closing Date; provided, however that notwithstanding the
foregoing, the representations and warranties contained in Section 3.6 hereof
shall survive until the expiration of all applicable statutes of limitation with
respect thereto.



Tax Treatment



. Any payments under this Article IX or under any other indemnity provision of
this Agreement shall be treated by the parties hereto for federal, state and
local income tax purposes (whether foreign or domestic) as a non-taxable
reimbursement or purchase price adjustment, except to the extent that a contrary
treatment is required by applicable law, in which case such payments shall be
made in an amount sufficient to indemnify the relevant party on an after-Tax
basis.




MISCELLANEOUS





Amendments



. This Agreement may be amended, modified, superseded or canceled and any of the
terms, covenants, representations, warranties or conditions hereof may be waived
only by an instrument in writing signed by each of the parties hereto or, in the
case of a waiver, by or on behalf of the party waiving compliance.



Integrated Contract



. This Agreement and the exhibits and schedules hereto, and any written
amendments to this Agreement satisfying the requirements of Section 10.1 hereof
(i) constitute the entire agreement among Purchaser and Sellers with respect to
the subject matter hereof or thereof, and (ii) supersede and replace all
correspondence, understandings and communications between the parties hereto
with respect to the transactions contemplated by this Agreement.



Governing Law



. This Agreement and the legal relations between the parties hereto arising
thereunder shall be governed by and construed in accordance with the internal
laws of the State of Illinois without giving effect to its conflicts of law
principles.



Notices



. Any notices or other communications required or permitted hereunder shall be
sufficiently given if sent by registered mail or certified mail, postage
prepaid, by overnight courier service, or by telecopy or other written form of
electronic communication:

if to Purchaser, to:

CIT Group Inc.



10 South LaSalle Street



Chicago, Illinois 60603



Facsimile:312.223.9979



Attention: Mel Kusta





with copies to:

Richard D’Annunzio



CIT Group Inc.



1211 Avenue of the Americas



New York, New York 10036



Facsimile: 212.536.1388







James P. Shanahan



Senior Vice President and Associate General Counsel



CIT Group Inc.



1 CIT Drive



Livingston, New Jersey 07039-5795



Facsimile:973.740.5595







Shearman & Sterling LLP



599 Lexington Avenue



New York, New York 10022



Facsimile: 212.848.7179



Attention: Ronald M.Bayer





and if to Sellers, to:

MILPI Holdings, LLC



c/o Equis Financial Group



200 Nyala Farm Road



Westport, Connecticut 06880



Facsimile: 203.341.9988



Attention: James A. Coyne





with a copy to:

Shefsky & Froelich Ltd.



111 East Wacker Drive, Suite 2800



Chicago, Illinois 60601



Facsimile: 312.527.5921



Attention: Michal J. Choate



or to such other address as shall be furnished in writing by Purchaser or
Sellers, as the case may be, to the other, and any such notice or communication
shall be deemed to have been given as of the date so mailed, dispatched or
transmitted (except that a notice of change of address shall not be deemed to
have been given until received by the addressees).



No Assignment



. Neither this Agreement nor any of the rights, interests or obligations
hereunder may be assigned by any of Sellers (whether by operation of law or
otherwise) without the prior written consent (which consent shall not be
unreasonably withheld or delayed) of Purchaser. Neither this Agreement nor any
of the rights, interests or obligations hereunder may be assigned by Purchaser
(whether by operation of law or otherwise) without the prior written consent
(which consent shall not be unreasonably withheld or delayed) of each of
Sellers. Notwithstanding the foregoing, no consent shall be required for
Purchaser to assign or delegate, and Purchaser shall have the absolute right to
assign or delegate, any or all of its rights or obligations under this Agreement
to one or more Affiliates of Purchaser; provided that no such assignment or
delegation shall relieve or discharge Purchaser of any of its obligations under
this Agreement.



Headings



. The descriptive headings of the several articles and sections of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.



Counterparts



. This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become effective when such
counterparts have been signed by each party hereto and delivered to the other
parties hereto. This Agreement and each other agreement or instrument entered
into in connection herewith or therewith or contemplated hereby or thereby, and
any amendments hereto or thereto, to the extent signed and delivered by means of
a facsimile machine, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine as a defense to the formation or enforceability of a contract
and each party hereto forever waives any such defense.



Severability



. If at any time subsequent to the date hereof, any provision of this Agreement
shall be held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon and
shall not impair the enforceability of any other provision of this Agreement.



Binding Effect



. This Agreement and the covenants, terms and conditions set forth herein shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.



Waiver of Jury Trial



. EACH OF THE PARTIES HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY EXHIBIT
HERETO, OR ANY COURSE OF CONDUCT, COURSE OF DEALING OR STATEMENTS (WHETHER
VERBAL OR WRITTEN) RELATING TO THE FOREGOING. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT.



No Third-Party Beneficiary



. This Agreement is not intended and shall not be construed to confer upon any
Person other than the parties hereto any rights or remedies hereunder.



Expenses



. Except as otherwise expressly provided in this Agreement, Purchaser and
Sellers will each be responsible for the payment of their own respective costs
and expenses incurred in connection with the negotiations leading up to and the
performance of their respective obligations pursuant to this Agreement.



Currency



. All of the dollar amounts mentioned in this Agreement or in the schedules or
exhibits annexed hereto shall be in United States funds.



 

[The remainder of this page intentionally blank]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf by its officers or representatives thereunto duly
authorized, as of the date first above written.

PURCHASER:





CIT GROUP INC.



 

By:

 

Name:

 

Title:

 



 

 

[The remainder of this page intentionally blank]

 

--------------------------------------------------------------------------------



 

 

SELLERS:



 

MILPI HOLDINGS, LLC



 

By:

 

Name:

 

Title

     

RAIL INVESTORS I LLC



 

By:

 

Name:

 

Title:

     

RAIL INVESTORS II LLC



 

By:

 

Name:

 

Title:

     

TRANSPORTATION EQUIPMENT-PLM, LLC



 

By:

 

Name:

 

Title:

     

PLM INVESTMENT MANAGEMENT, INC.



 

By:

 

Name:

 

Title:

     

PLM TRANSPORTATION EQUIPMENT CORPORATION



 

By:

 

Name:

 

Title:

     

PLM EQUIPMENT GROWTH FUND V



 

By:

 

Name:

 

Title:

     

PLM EQUIPMENT GROWTH FUND VI



 

By:

 

Name:

 

Title:

     

PLM EQUIPMENT GROWTH FUND VII



 

By:

 

Name:

 

Title:

     

PROFESSIONAL LEASE MANAGEMENT INCOME FUND I, LLC



 

By:

 

Name:

 

Title:

     

PLM EQUIPMENT GROWTH FUND CANADA LIMITED



 

By:

 

Name:

 

Title:

     

PLM INVESTMENT FUND LLC



 

By:

 

Name:

 

Title:

     

PLM RAIL PARTNERS, LLC



 

By:

 

Name:

 

Title:

     

PLM RAIL V, LLC



 

By:

 

Name:

 

Title:

     

ACQUISUB, LLC



 

By:

 

Name:

 

Title:

   

968141_6